Exhibit 10.11

PURCHASE AND SALE AGREEMENT

Dated as of November 30, 2017

among

VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,

as Originators,

CONSOL PENNSYLVANIA COAL COMPANY LLC,

as Servicer,

and

CONSOL FUNDING LLC,

as Buyer

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause   Subject Matter    Page  

ARTICLE I

 

AGREEMENT TO PURCHASE AND SELL

     2  

SECTION 1.1

  Agreement To Purchase and Sell      2  

SECTION 1.2

  Timing of Purchases      3  

SECTION 1.3

  Consideration for Purchases      4  

SECTION 1.4

  Purchase and Sale Termination Date      4  

SECTION 1.5

  Intention of the Parties      5  

ARTICLE II

  PURCHASE REPORT; CALCULATION OF PURCHASE PRICE      5  

SECTION 2.1

  Purchase Report      5  

SECTION 2.2

  Calculation of Purchase Price      6  

ARTICLE III

 

CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE

     7  

SECTION 3.1

  Initial Contribution of Receivables and Initial Purchase Price Payment      7
 

SECTION 3.2

  Subsequent Purchase Price Payments      8  

SECTION 3.3

  Letters of Credit      9  

SECTION 3.4

  Settlement as to Specific Receivables and Dilution      10  

ARTICLE IV

  CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS      11  

SECTION 4.1

  Conditions Precedent to Initial Purchase      11  

SECTION 4.2

  Certification as to Representations and Warranties      12  

SECTION 4.3

  Additional Originators      13  

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

     13  

SECTION 5.1

  Existence and Power      13  

SECTION 5.2

  Power and Authority; Due Authorization      13  

SECTION 5.3

  No Conflict or Violation      14  

SECTION 5.4

  Governmental Approvals      14  

SECTION 5.5

  Valid Sale      14  

SECTION 5.6

  Binding Effect of Agreement      14  

SECTION 5.7

  Accuracy of Information      14  

SECTION 5.8

  Actions, Suits      15  

SECTION 5.9

  No Material Adverse Effect      15  

SECTION 5.10

  Names and Location      15  

 

-i-



--------------------------------------------------------------------------------

CONTENTS

 

Clause   Subject Matter    Page  

SECTION 5.11

  Margin Stock      15  

SECTION 5.12

  Eligible Receivables      15  

SECTION 5.13

  Credit and Collection Policy      15  

SECTION 5.14

  Investment Company Act      16  

SECTION 5.15

  Anti-Money Laundering/International Trade Law Compliance      16  

SECTION 5.16

  Financial Condition      16  

SECTION 5.17

  Tax Status      16  

SECTION 5.18

  ERISA      16  

SECTION 5.19

  Bulk Sales Act      17  

SECTION 5.20

  No Fraudulent Conveyance      17  

SECTION 5.21

  [Reserved]      17  

SECTION 5.22

  Good Title Perfection      17  

SECTION 5.23

  Perfection Representations      18  

SECTION 5.24

  Reliance on Separate Legal Identity      19  

SECTION 5.25

  Opinions      19  

SECTION 5.26

  Enforceability of Contracts      19  

SECTION 5.27

  Nature of Pool Receivables      19  

SECTION 5.28

  Compliance with Applicable Laws      19  

SECTION 5.29

  Servicing Programs      19  

SECTION 5.30

  [Reserved]      19  

SECTION 5.31

  Mortgages Covering As-Extracted Collateral      19  

SECTION 5.32

  [Reserved]      20  

SECTION 5.33

  Reaffirmation of Representations and Warranties by Each Originator      20  

ARTICLE VI

  COVENANTS OF THE ORIGINATORS      20  

SECTION 6.1

  Covenants      20  

SECTION 6.2

  Separateness Covenants      26  

ARTICLE VII

  ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES      28  

SECTION 7.1

  Rights of the Buyer      28  

SECTION 7.2

  Responsibilities of the Originators      28  

 

-ii-



--------------------------------------------------------------------------------

CONTENTS

 

Clause   Subject Matter    Page  

SECTION 7.3

  Further Action Evidencing Purchases      28  

SECTION 7.4

  Application of Collections      29  

SECTION 7.5

  Performance of Obligations      29  

ARTICLE VIII

  PURCHASE AND SALE TERMINATION EVENTS      29  

SECTION 8.1

  Purchase and Sale Termination Events      29  

SECTION 8.2

  Remedies      30  

ARTICLE IX

  INDEMNIFICATION      31  

SECTION 9.1

  Indemnities by the Originators      31  

ARTICLE X

  MISCELLANEOUS      33  

SECTION 10.1

  Amendments, etc      33  

SECTION 10.2

  Notices, etc      33  

SECTION 10.3

  No Waiver; Cumulative Remedies      34  

SECTION 10.4

  Binding Effect; Assignability      34  

SECTION 10.5

  Governing Law      34  

SECTION 10.6

  Costs, Expenses and Taxes      34  

SECTION 10.7

  SUBMISSION TO JURISDICTION      35  

SECTION 10.8

  WAIVER OF JURY TRIAL      36  

SECTION 10.9

  Captions and Cross References; Incorporation by Reference      36  

SECTION 10.10

  Execution in Counterparts      36  

SECTION 10.11

  Acknowledgment and Agreement      36  

SECTION 10.12

  No Proceeding      36  

SECTION 10.13

  Mutual Negotiations      37  

SECTION 10.14

  Severability      37  

SCHEDULES

 

Schedule I    List and Location of Each Originator Schedule II    Location of
Books and Records of Originators Schedule III    Trade Names Schedule IV   
Actions/Suits Schedule V    Notice Addresses Schedule VI    Location of Mining
Operations

 

-iii-



--------------------------------------------------------------------------------

CONTENTS

 

Clause   Subject Matter    Page

EXHIBITS

 

Exhibit A    Form of Purchase Report Exhibit B    Form of Subordinated Note
Exhibit C    Form of Joinder Agreement

 

 

-iv-



--------------------------------------------------------------------------------

This PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of
November 30, 2017 is entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE
I HERETO (the “Originators” and each, an “Originator”), CONSOL PENNSYLVANIA COAL
COMPANY LLC, as initial Servicer (as defined below) (“Consol”), and CONSOL
FUNDING LLC, a Delaware limited liability company (the “Buyer”).

DEFINITIONS

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Article I of the Receivables Financing
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Financing
Agreement”), among the Buyer, as borrower, Consol, as initial Servicer (in such
capacity, the “Servicer”), the Persons from time to time party thereto as
Lenders and PNC Bank, National Association, as Administrative Agent and as LC
Bank. All references hereto to months are to calendar months unless otherwise
expressly indicated. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. All terms used in Article 9 of the UCC in
the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9. Unless the context otherwise requires, “or” means
“and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.

BACKGROUND

1. The Buyer is a special purpose limited liability company, all of the issued
and outstanding membership interests of which are owned by CONSOL Pennsylvania
Coal Company LLC and CONSOL Marine Terminals LLC.

2. Consol purchases Receivables and Related Rights from the Sub-Originator
pursuant to that certain Sub-Originator Sale Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Sub-Originator Sale Agreement”).

3. The Originators generate or acquire Receivables in the ordinary course of
their businesses.

4. The Originators, in order to finance their respective businesses, wish to
sell and/or contribute Receivables and the Related Rights to the Buyer, and the
Buyer is willing to purchase and/or accept such Receivables and the Related
Rights from the Originators, on the terms and subject to the conditions set
forth herein.

5. The Originators and the Buyer intend each such transaction to be a true sale
and/or an absolute contribution and conveyance of Receivables and the Related
Rights by each Originator to the Buyer, providing the Buyer with the full
benefits of ownership of the Receivables, and the Originators and the Buyer do
not intend the transactions hereunder to be characterized as a loan from the
Buyer to any Originator.



--------------------------------------------------------------------------------

6. The Buyer intends to pledge the Receivables and the Related Rights to the
Administrative Agent pursuant to the Receivables Financing Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

ARTICLE I

AGREEMENT TO PURCHASE AND SELL

SECTION 1.1 Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Buyer, and the Buyer agrees to purchase from such
Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:

(a) each Receivable (other than Contributed Receivables as defined in
Section 3.1(a)) of such Originator (including each Receivable sold or
purportedly sold by the Sub-Originator to an Originator pursuant to the
Sub-Originator Sale Agreement) that existed and was owing to such Originator at
the closing of such Originator’s business on the Cut-Off Date (as defined
below);

(b) each Receivable (other than Contributed Receivables) generated or otherwise
acquired by such Originator (including each Receivable sold or purportedly sold
by the Sub-Originator to an Originator pursuant to the Sub-Originator Sale
Agreement) from and including the Cut-Off Date to but excluding the Purchase and
Sale Termination Date;

(c) all of such Originator’s interest in any goods (including returned goods),
and documentation of title evidencing the shipment or storage of any goods
(including returned goods), the sale of which gave rise to such Receivable;

(d) all instruments and chattel paper that may evidence such Receivable;

(e) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;

(f) solely to the extent applicable to such Receivable, all of such Originator’s
rights, interests and claims under the related Contracts and all guaranties,
indemnities, insurance and other agreements (including the related Contract) or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable or otherwise relating to such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise;

(g) all of such Originator’s rights, remedies, powers, privileges, title and
interest (but not obligations) under the Sub-Originator Sale Agreement;

 

2



--------------------------------------------------------------------------------

(h) all books and records of such Originator to the extent related to any of the
foregoing, and all rights, remedies, powers, privileges, title and interest (but
not obligations) in and to each Lock-Box and all Collection Accounts, into which
any Collections or other proceeds with respect to such Receivables may be
deposited, and any related investment property acquired with any such
Collections or other proceeds (as such term is defined in the applicable UCC);
and

(i) all Collections and other proceeds (as defined in the UCC) of any of the
foregoing that are or were received by such Originator on or after the Cut-Off
Date, including, without limitation, all funds which either are received by such
Originator, the Buyer or the Servicer from or on behalf of the Obligors in
payment of any amounts owed (including, without limitation, invoice price,
finance charges, interest and all other charges) in respect of any of the above
Receivables or are applied to such amounts owed by the Obligors (including,
without limitation, any insurance payments that such Originator, the Buyer or
the Servicer applies in the ordinary course of its business to amounts owed in
respect of any of the above Receivables, and net proceeds of sale or other
disposition of repossessed goods or other collateral or property of the Obligors
in respect of any of the above Receivables or any other parties directly or
indirectly liable for payment of such Receivables).

All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Originators set forth in this Agreement. No obligation or
liability to any Obligor on any Receivable is intended to be assumed by the
Buyer hereunder, and any such assumption is expressly disclaimed. The property,
proceeds and rights described in clauses (c) through (i) above, including with
respect to any Contributed Receivable, are herein referred to as the “Related
Rights”, and the Buyer’s foregoing commitment to purchase Receivables and
Related Rights is herein called the “Purchase Facility.”

As used herein, “Cut-Off Date” means (a) with respect to each Originator party
hereto on the date hereof, October 31, 2017, and (b) with respect to any
Originator that first becomes a party hereto after the date hereof, the calendar
day prior to the date on which such Originator becomes a party hereto or such
other date as the Buyer and such Originator agree to in writing.

SECTION 1.2 Timing of Purchases.

(a) Closing Date Purchases. Effective on the Closing Date, each Originator
hereby sells to the Buyer, and the Buyer hereby purchases, such Originator’s
entire right, title and interest in, to and under (i) each Receivable (other
than Contributed Receivables) that existed and was owing to such Originator
(including each Receivable sold or purportedly sold by the Sub-Originator to an
Originator pursuant to the Sub-Originator Sale Agreement) at the Cut-Off Date,
(ii) each Receivable (other than Contributed Receivables) generated or otherwise
acquired by such Originator (including each Receivable sold or purportedly sold
by the Sub-Originator to an Originator pursuant to the Sub-Originator Sale
Agreement) from and including the Cut-Off Date, to and including the Closing
Date, and (iii) all Related Rights with respect thereto.

 

3



--------------------------------------------------------------------------------

(b) Subsequent Purchases. After the Closing Date, until the Purchase and Sale
Termination Date, each Receivable and the Related Rights generated or otherwise
acquired by such Originator (including each Receivable sold or purportedly sold
by the Sub-Originator to an Originator pursuant to the Sub-Originator Sale
Agreement) shall be, and shall be deemed to have been, sold or contributed, as
applicable, by such Originator to the Buyer immediately (and without further
action) upon the creation, sale or purported sale of such Receivable, as
applicable.

SECTION 1.3 Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originators and to reflect all capital contributions in
accordance with Article III.

SECTION 1.4 Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” shall be the earliest to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2(a), (b) the date elected by an
Originator (such date, the “Elected Date”) in a written notice received by the
Buyer and the Administrative Agent from such Originator specifying that such
Originator wishes to terminate this Agreement, so long as each of the Voluntary
Termination Conditions are satisfied as of the Elected Date and (c) the Final
Payout Date.

For purpose of this Section 1.4, “Voluntary Termination Conditions” means, as of
any date of determination, the satisfaction of each of the following conditions:

(i) the Elected Date is no earlier than the date that written notice has been
delivered to the Buyer and the Administrative Agent pursuant to clause (b) of
the definition of “Purchase and Sale Termination Date”;

(ii) as of the Elected Date, either (a) no Release has occurred on or prior to
the Elected Date in violation of Section 6.03 of the Receivables Financing
Agreement or (b) if any Release has occurred on or prior to the Elected Date in
violation of Section 6.03 of the Receivables Financing Agreement, the Servicer
has deposited into the LC Collateral Account (or, if elected by the
Administrative Agent, transferred to the Administrative Agent) on the Elected
Date, the aggregate amount of Collections so released to the Borrower or any
other Person in violation of such Section;

(iii) such Originator (or the Servicer on its behalf) has provided a written
report to the Buyer and the Administrative Agent on the Elected Date (such
report, the “Voluntary Termination Report”), in form and substance reasonably
satisfactory to the Buyer and the Administrative Agent, which Voluntary
Termination Report shall include, without limitation, (a) a pro forma
Information Package as of the Business Day immediately preceding the Elected
Date and (b) a written analysis demonstrating each of the following: (I) the
amount of Collections received on each day during the prior sixty days, (II) the
amount of Receivables transferred and conveyed to the Buyer on each day during
the prior sixty days, (III) the amount of Collections transferred out of the
Collection Accounts on each day during the prior sixty days, (IV) the method of
consideration given to the Originators for each of the Receivables transferred
and conveyed to the Buyer on each day during the prior sixty days and (V) the
Borrowing Base (and each component thereof) as of each day during the prior
sixty days;

 

4



--------------------------------------------------------------------------------

(iv) each standing transfer order with respect to each Collection Account has
been cancelled and such Originator has caused the Servicer and each Affiliate
thereof (other than the Borrower) to cease having any rights to access any
Collection Account or remove any funds therefrom; and

(v) such Originator has delivered (or caused the Servicer to deliver) notice to
each Collection Account Bank that the Administrative Agent is permitted to
exercise its rights to take control over each of the Collection Accounts.

SECTION 1.5 Intention of the Parties. It is the express intent of each
Originator and the Buyer that each conveyance by such Originator to the Buyer
pursuant to this Agreement of the Receivables, including without limitation, all
Receivables, if any, constituting general intangibles as defined in the UCC, and
all Related Rights be a true sale and/or contribution and be construed as a
valid and perfected sale (or contribution) and an absolute and irrevocable
assignment (without recourse except as provided herein) of such Receivables and
Related Rights by such Originator to the Buyer (rather than the grant of a
security interest to secure a debt or other obligation of such Originator)
providing the Buyer with the full benefits of ownership and that the right,
title and interest in and to such Receivables and Related Rights conveyed to the
Buyer be prior to the rights of and enforceable against all other Persons at any
time, including, without limitation, lien creditors, secured lenders, purchasers
and any Person claiming through such Originator. Notwithstanding the foregoing,
(i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC and (ii) such Originator shall be deemed
to have granted to the Buyer as of the date of this Agreement, and such
Originator hereby grants to the Buyer a security interest in, to and under all
of such Originator’s right, title and interest in and to: (A) the Receivables
and the Related Rights now existing and hereafter created, generated or
otherwise acquired by such Originator and sold or contributed or purported to be
sold or contributed to the Buyer hereunder (including each Receivable sold or
purportedly sold by the Sub-Originator to an Originator pursuant to the
Sub-Originator Sale Agreement), (B) all monies due or to become due and all
amounts received with respect thereto and (C) all books and records of such
Originator to the extent related to any of the foregoing.

ARTICLE II

PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

SECTION 2.1 Purchase Report. On the Closing Date and on each date when an
Information Package is due to be delivered under the Receivables Financing
Agreement (each such date, a “Monthly Purchase Report Date”), the Servicer shall
deliver to the Buyer and each Originator a report in substantially the form of
Exhibit A (each such report being herein called a “Purchase Report”) setting
forth, among other things:

(a) Receivables purchased by the Buyer from each Originator, or contributed to
the capital of the Buyer by an Originator, on the Closing Date (in the case of
the Purchase Report to be delivered on the Closing Date);

(b) Receivables purchased by the Buyer from each Originator, or contributed to
the capital of the Buyer by an Originator, during the calendar month immediately
preceding such Monthly Purchase Report Date (in the case of each subsequent
Purchase Report); and

 

5



--------------------------------------------------------------------------------

(c) the calculations of reductions of the Purchase Price for any Receivables as
provided in Section 3.4(a) and (b).

SECTION 2.2 Calculation of Purchase Price.

(a) The Purchase Price for each Receivable and the Related Rights that are
purchased hereunder from each Originator shall become owing in full by the Buyer
to such Originator or its designee on the date each such Receivable comes into
existence and shall be paid not later than the next Payment Date in accordance
with the terms of Article III.

(b) Although the Purchase Price for each Receivable and the Related Rights
purchased after the date hereof shall be due and payable by the Buyer to the
applicable Originator on the date such Receivable comes into existence, for
administrative convenience, a precise reconciliation of the Purchase Prices
between Buyer and each Originator shall be effected on a Payment Date with
respect to all Receivables sold or contributed during the Interest Period (or
portion thereof) most recently ended prior to such Payment Date; provided,
however, that each Originator shall maintain (or cause the Servicer to maintain)
such books and records as may be reasonably necessary to ensure that such
reconciliation, if requested by the Buyer, may be performed on any Business Day.

(c) The “Purchase Price” for each Receivable and the Related Rights that are
purchased hereunder shall be determined in accordance with the following
formula:

 

PP

   =    OB x FMVD

where:

  

 

  

 

PP

   =    Purchase Price for each Receivable as calculated on the relevant Sale
Date.

OB

   =    The Outstanding Balance of such Receivable on the relevant Sale Date.

FMVD

   =    Fair Market Value Discount, as measured on such Sale Date, which is
equal to (a) one, minus (b) the Discount Factor in effect on such date.

“Payment Date” means (i) the Closing Date and (ii) each Settlement Date
thereafter.

“Sale Date” means, with respect to any Receivable, the date such Receivable is
sold or purportedly sold to the Buyer hereunder.

“Discount Factor” means a percentage calculated to provide the Buyer with a
reasonable return on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to the Buyer of financing its investment in the
Receivables during such period and (ii) the risk of nonpayment by the Obligors.
Each of the Originators and the Buyer may agree from time to time and at any
time to change the Discount Factor based on changes in one or more of the items
affecting the calculation thereof; provided, that any change to the Discount
Factor shall take effect as of the commencement of an Interest Period, shall
apply only prospectively and shall not affect the Purchase Price payment made
prior to the Interest Period during which each of the Originators and the Buyer
agree to make such change. As of the date of this Agreement, the Discount Factor
is 0.50%.

 

6



--------------------------------------------------------------------------------

ARTICLE III

CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE

SECTION 3.1 Initial Contribution of Receivables and Initial Purchase Price
Payment.

(a) On the Closing Date, each Originator shall, and hereby does, contribute to
the capital of the Buyer Receivables and Related Rights consisting of each
Receivable of such Originator that exists and is owing to such Originator on the
Closing Date (including each Receivable sold or purportedly sold by the
Sub-Originator to an Originator pursuant to the Sub-Originator Sale Agreement)
to the extent necessary to cause the Outstanding Balance of all Receivables
contributed (collectively, the “Contributed Receivables”) to be at least equal
to the Required Contributed Amount. For the purposes of this Agreement,
“Required Contributed Amount” means, as of the Closing Date, the amount, if any,
by which the Purchase Price for all Receivables to be acquired on such date
exceeds the sum of (x) the cash that is available to the Borrower on the Closing
Date, (y) the maximum amount by which the principal amount of the Subordinated
Note may be increased in accordance with the terms hereof on such date and
(z) the aggregate stated amount of the Letters of Credit being issued under (or
transferred to) the Receivables Financing Agreement on behalf of such Originator
on such date.

On the Closing Date, each Originator, severally and for itself, shall, and
hereby does, sell to the Buyer, Receivables and Related Rights consisting of
each Receivable of such Originator that exists and is owing to such Originator
on the Cut-Off Date (including each Receivable sold or purportedly sold by the
Sub-Originator to an Originator pursuant to the Sub-Originator Sale Agreement),
other than the Contributed Receivables and Related Rights associated therewith.

(b) On the terms and subject to the conditions set forth in this Agreement, the
Buyer agrees to pay to each Originator the Purchase Price for the purchase to be
made from such Originator on the Closing Date (i) to the extent the Buyer has
cash available therefor, partially in cash (in an amount to be agreed between
the Buyer and such Originator and set forth in the initial Purchase Report),
(ii) to the extent that any Letters of Credit are being issued under (or
transferred to) the Receivables Financing Agreement on behalf of the
Originators, by causing the LC Bank to issue one or more Letters of Credit in
accordance with Section 3.3 and (iii) the remainder by issuing a promissory note
in the form of Exhibit B to such Originator (each such promissory note, as it
may be amended, supplemented, endorsed or otherwise modified from time to time,
together with all promissory notes issued from time to time in substitution
therefor or renewal thereof in accordance with the Transaction Documents, each
being herein called a “Subordinated Note”) with an initial principal amount
equal to the remaining Purchase Price payable to such Originator not paid in
cash; provided that, the ratio of (A) the aggregate outstanding principal
balance of all Subordinated Notes on the Closing Date to (B) the aggregate
Purchase Price for all Purchased Receivables purchased on the Closing Date shall
not exceed 15%.

 

7



--------------------------------------------------------------------------------

SECTION 3.2 Subsequent Purchase Price Payments. On each Payment Date subsequent
to the Closing Date, on the terms and subject to the conditions set forth in
this Agreement, the Buyer shall pay the Purchase Price to each Originator for
the Receivables and the Related Rights generated or otherwise acquired by such
Originator (including each Receivable sold or purportedly sold by the
Sub-Originator to an Originator pursuant to the Sub-Originator Sale Agreement)
during the Interest Period (or portion thereof) most recently ended prior to
such Payment Date:

(a) First, in cash to each other Originator to the extent the Buyer has cash
available therefor (and such payment is not prohibited under the Receivables
Financing Agreement) and/or, if requested by an Originator and permitted under
the Receivables Financing Agreement, by causing the LC Bank to issue one or more
Letters of Credit in accordance with Section 3.3 and on the terms and conditions
for issuing Letters of Credit under the Receivables Financing Agreement;

(b) Second, to the extent any portion of the Purchase Price remains unpaid, the
principal amount outstanding under the applicable Subordinated Note shall be
automatically increased by an amount equal to the lesser of (x) such remaining
unpaid portion of such Purchase Price and (y) the maximum increase in the
principal balance of the applicable Subordinated Note such that the ratio of
(A) the aggregate outstanding principal balance of all Subordinated Notes on
such Payment Date to (B) the aggregate Purchase Price for all outstanding
Receivables purchased on or prior to such Payment Date shall not exceed 15%; and

(c) Third, to the extent any portion of the Purchase Price remains unpaid, by
accepting a contribution of such Receivable and the Related Rights to its
capital in an amount equal to such remaining unpaid portion of such Purchase
Price.

Notwithstanding anything to the contrary herein, no Originator shall have any
obligation to maintain or preserve the Buyer’s financial condition or cause the
Buyer to achieve certain levels of operating results, and any contributions of
Receivables after the Closing Date shall be made in the sole discretion of each
Originator. If the Buyer is unable to pay the Purchase Price in full in
accordance with Section 3.2(a) and/or Section 3.2(b) and any Originator
determines not to contribute Receivables in accordance with Section 3.2(c), such
Originator shall promptly deliver notice to such effect to the Buyer and the
Administrative Agent, whereupon the Purchase and Sale Termination Date shall
occur on the terms and subject to the conditions set forth in Section 1.4.

All amounts paid by the Buyer to any Originator shall be allocated first to the
payment of any Purchase Price then due and unpaid, second to the payment of
accrued and unpaid interest on the Subordinated Note of such Originator and
third to the repayment of the principal outstanding on the Subordinated Note of
such Originator to the extent of such outstanding principal thereof as of the
date of such payment before such amounts may be allocated for any other purpose.
The Servicer shall make all appropriate record keeping entries with respect to
each of the Subordinated Notes to reflect the foregoing payments and payments
and reductions made pursuant to Sections 3.3 and 3.4, and the Servicer’s books
and records shall constitute rebuttable presumptive evidence of the principal
amount of, and accrued interest on, each of the Subordinated Notes at any time.
Each Originator hereby irrevocably authorizes the Servicer to mark the
Subordinated Notes “CANCELED” and to return such Subordinated Notes to the Buyer
upon the final payment thereof after the occurrence of the Purchase and Sale
Termination Date.

 

8



--------------------------------------------------------------------------------

SECTION 3.3 Letters of Credit

(a) Any Originator may request that the Purchase Price for Receivables sold on a
Sale Date be paid by the Buyer procuring the issuance of a Letter of Credit by
the LC Bank. Upon the request of an Originator, and on the terms and conditions
for issuing Letters of Credit under the Receivables Financing Agreement
(including any limitations therein on the amount of any such issuance), the
Buyer agrees to cause the LC Bank to issue, on the Sale Dates specified by such
Originator, Letters of Credit on behalf of the Buyer (and, if applicable, on
behalf of, or for the account of, such Originator or the Sub-Originator or an
Affiliate of such Originator or the Sub-Originator that is acceptable to the LC
Bank in its sole discretion) in favor of the beneficiaries elected by such
Originator or Affiliate of such Originator, with the consent of the Buyer. The
aggregate stated amount of the Letters of Credit being issued on any Sale Date
on behalf of such Originator or an Affiliate of such Originator shall constitute
a credit against the aggregate Purchase Price otherwise payable by the Buyer to
such Originator on the following Payment Date pursuant to Section 3.2. To the
extent that the aggregate stated amount of the Letters of Credit being issued
during the Interest Period (or portion thereof) most recently ended prior to
such Payment Date exceeds the aggregate Purchase Price payable by the Buyer to
such Originator on such Payment Date, such excess shall be deemed to be (i) a
reduction in the outstanding principal balance of (and, to the extent necessary,
the accrued but unpaid interest on) the Subordinated Note payable to such
Originator, to the extent the outstanding principal balance (and accrued
interest) is greater than such excess and/or (ii) a reduction in the Purchase
Price payable on the Payment Dates immediately following the date any such
Letter of Credit is issued. In the event that any such Letter of Credit issued
pursuant to this Section 3.3 (i) expires or is cancelled or otherwise terminated
with all or any portion of its stated amount undrawn, (ii) has its stated amount
decreased (for a reason other than a drawing having been made thereunder) or
(iii) the Buyer’s Reimbursement Obligation in respect thereof is reduced for any
reason other than by virtue of a payment made in respect of a drawing
thereunder, then an amount equal to such undrawn amount or such reduction, as
the case may be, shall either be paid in cash to such Originator on the next
Payment Date or, if the Buyer does not then have cash available therefor, shall
be deemed to be added to the outstanding principal balance of the Subordinated
Note payable to such Originator or treated as a capital contribution. Under no
circumstances shall such Originator (or any Affiliate thereof (other than the
Buyer)) have any reimbursement or recourse obligations in respect of any Letter
of Credit.

(b) In the event that an Originator requests that any purchases be paid for by
the issuance of a Letter of Credit hereunder, such Originator shall on a timely
basis provide the Buyer with such information as is necessary for the Buyer to
obtain such Letter of Credit from the LC Bank, and shall notify the Buyer, the
Servicer and the Administrative Agent of the allocations described in clause
(a) above. Such allocations shall be binding on the Buyer and such Originator,
absent manifest error.

 

9



--------------------------------------------------------------------------------

(c) The Originators acknowledge that each Letter of Credit shall be subject
either to the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, and any
amendments or revisions thereof adhered to by the LC Bank or the International
Standby Practices (ISP98-International Chamber of Commerce Publication Number
590), and any amendments or revisions thereof adhered to by the LC Bank as of
the date of issuance, as determined by the LC Bank, in each case subject to the
terms and conditions set forth in the Receivables Financing Agreement.

SECTION 3.4 Settlement as to Specific Receivables and Dilution.

(a) If, on the day of purchase or contribution of any Receivable from an
Originator hereunder, any of the representations or warranties set forth in
Sections 5.5, 5.12, 5.20, 5.22, 5.23, 5.26 or 5.27 are not true with respect to
such Receivable, then the Purchase Price for such Receivable shall be reduced by
an amount equal to the Outstanding Balance of such Receivable and shall be
accounted to such Originator as provided in clause (c) below; provided, that if
the Buyer thereafter receives payment on account of the Outstanding Balance of
such Receivable, the Buyer promptly shall deliver such funds to such Originator.

(b) If, on any day, the Outstanding Balance of any Receivable purchased or
contributed hereunder is either (i) reduced or canceled as a result of (A) any
defective, rejected or returned goods or services, any cash or other discount,
or any failure by an Originator to deliver any goods or perform any services or
otherwise perform under the underlying Contract or invoice, (B) any change in or
cancellation of any of the terms of such Contract or invoice or any other
adjustment by an Originator, the Servicer or the Buyer which reduces the amount
payable by the Obligor on the related Receivable, (C) any rebates, warranties,
allowances or charge-backs or (D) any setoff or credit in respect of any claim
by the Obligor thereof (whether such claim arises out of the same or a related
transaction or an unrelated transaction), or (ii) subject to any specific
dispute, offset, counterclaim or defense whatsoever (except the discharge in
bankruptcy of the Obligor thereof), then the Purchase Price with respect to such
Receivable shall be reduced by the amount of such net reduction or dispute and
shall be accounted to such Originator as provided in clause (c) below; provided,
that notwithstanding the foregoing, no such reduction shall be made to the
extent the same represents losses in respect of Receivables that are
uncollectible on account of insolvency, bankruptcy, lack of creditworthiness or
other financial or credit condition or financial default of the related Obligor.

(c) Any reduction in the Purchase Price of any Receivable pursuant to clause
(a) or (b) above shall be applied as a credit for the account of the Buyer
against the Purchase Price of Receivables subsequently purchased by the Buyer
from such Originator hereunder; provided, however if there have been no
purchases of Receivables from such Originator (or insufficiently large purchases
of Receivables prior to the Settlement Date immediately following any such
reduction in the Purchase Price of any Receivable) to create a Purchase Price
sufficient to so apply such credit against, the amount of such credit:

(i) to the extent of any outstanding principal balance under the Subordinated
Note payable to such Originator, shall be deemed to be a payment under, and
shall be deducted from the principal amount outstanding under, the Subordinated
Note payable to such Originator; and

 

10



--------------------------------------------------------------------------------

(ii) after making any deduction pursuant to clause (i) above, shall be paid in
cash to the Buyer by such Originator in the manner and for application as
described in the following proviso;

provided, further, that at any time (x) when an Event of Default exists under
the Receivables Financing Agreement or (y) on or after the Purchase and Sale
Termination Date, the amount of any such credit shall be paid by such Originator
to the Buyer in cash by deposit of immediately available funds into a Collection
Account for application by the Servicer to the same extent as if Collections of
the applicable Receivable in such amount had actually been received on such
date.

ARTICLE IV

CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS

SECTION 4.1 Conditions Precedent to Initial Purchase. The initial purchase
hereunder is subject to the condition precedent that the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Lender shall have
received, on or before the Closing Date, the following, each (unless otherwise
indicated) dated the Closing Date, and each in form and substance reasonably
satisfactory to the Buyer and the Administrative Agent (as the Buyer’s
assignee):

(a) a copy of the resolutions or unanimous written consent of the board of
directors or other governing body of each Originator, approving this Agreement
and the other Transaction Documents to be executed and delivered by it and the
transactions contemplated hereby and thereby, certified by the Secretary or
Assistant Secretary of such Originator;

(b) good standing certificates for each Originator issued as of a recent date
acceptable to the Buyer and the Administrative Agent (as the Buyer’s assignee)
by the Secretary of State (or similar official) of the jurisdiction of such
Originator’s organization or formation and each other jurisdiction where such
Originator is required to be qualified to transact business, except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect;

(c) a certificate of the Secretary or Assistant Secretary of each Originator,
certifying the names and true signatures of the officers authorized on such
Person’s behalf to sign this Agreement and the other Transaction Documents to be
executed and delivered by it (on which certificate the Servicer, the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Lender may conclusively
rely until such time as the Servicer, the Buyer, the Administrative Agent (as
the Buyer’s assignee) and each Lender shall receive from such Person a revised
certificate meeting the requirements of this clause (c));

(d) the certificate or articles of incorporation or other organizational
document of each Originator (including all amendments and modifications thereto)
duly certified by the Secretary of State (or similar official) of the
jurisdiction of such Originator’s organization as of a recent date, together
with a copy of the by-laws or other governing documents of such Originator
(including all amendments and modifications thereto), as applicable, each duly
certified by the Secretary, an Assistant Secretary of such Originator;

 

11



--------------------------------------------------------------------------------

(e) proper financing statements (Form UCC-1) that have been duly authorized and
name each Originator as the debtor/seller and the Buyer as the buyer/assignor
(and the Administrative Agent, for the benefit of the Lenders, as secured
party/assignee) of the Receivables generated by such Originator as may be
necessary or, in the Buyer’s or the Administrative Agent’s reasonable opinion,
desirable under the UCC of all appropriate jurisdictions to perfect the Buyer’s
ownership or security interest in such Receivables and the Related Rights in
which an ownership or security interest has been assigned to it hereunder;

(f) a written search report from a Person satisfactory to the Buyer and the
Administrative Agent (as the Buyer’s assignee) listing all effective financing
statements that name the Originators as debtors or sellers and that are filed in
all jurisdictions in which filings may be made against such Person pursuant to
the applicable UCC, together with copies of such financing statements (none of
which, except for those described in the foregoing clause (e) (and/or released
or terminated, as the case may be, prior to the date hereof), shall cover any
Receivable or any Related Rights which are to be sold to the Buyer hereunder),
and tax and judgment lien search reports (including, without limitation, liens
of the PBGC) from a Person satisfactory to the Buyer and the Administrative
Agent (as the Buyer’s assignee) showing no evidence of such liens filed against
any Originator;

(g) favorable opinions of counsel to the Originators, in form and substance
reasonably satisfactory to the Buyer and the Administrative Agent;

(h) a copy of a Subordinated Note in favor of each Originator, duly executed by
the Buyer; and

(i) evidence (i) of the execution and delivery by each of the parties thereto of
each of the other Transaction Documents to be executed and delivered by it in
connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Buyer’s and the Administrative Agent’s (as the Buyer’s
assignee) satisfaction.

SECTION 4.2 Certification as to Representations and Warranties. Each Originator,
by accepting the Purchase Price related to each purchase or contribution of
Receivables generated or otherwise acquired by such Originator (including each
Receivable sold or purportedly sold by the Sub-Originator to an Originator
pursuant to the Sub-Originator Sale Agreement), shall be deemed to have
certified that the representations and warranties of such Originator contained
in Article V, as from time to time amended in accordance with the terms hereof,
are true and correct in all material respects (unless such representation or
warranty contains a materiality qualification and, in such case, such
representation and warranty shall be true and correct as made) on and as of such
day, with the same effect as though made on and as of such day (except for
representations and warranties which apply to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) as of such earlier date).

 

12



--------------------------------------------------------------------------------

SECTION 4.3 Additional Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of the Buyer, the
Administrative Agent and each Lender (which consents may be granted or withheld
in their sole discretion); provided that the following conditions are satisfied
or waived in writing by the Administrative Agent and each Lender on or before
the date of such addition:

(a) the Servicer shall have given the Buyer, the Administrative Agent and each
Lender at least thirty days’ prior written notice of such proposed addition and
the identity of the proposed additional Originator and shall have provided such
other information with respect to such proposed additional Originator as the
Buyer, the Administrative Agent or any Lender may reasonably request;

(b) such proposed additional Originator shall have executed and delivered to the
Buyer, the Administrative Agent and each Lender an agreement substantially in
the form attached hereto as Exhibit C (a “Joinder Agreement”);

(c) such proposed additional Originator shall have delivered to the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Lender each of the
documents with respect to such Originator described in Section 4.1, in each case
in form and substance reasonably satisfactory to the Buyer, the Administrative
Agent (as the Buyer’s assignee) and each Lender;

(d) no Purchase and Sale Termination Event or Unmatured Purchase and Sale
Termination Event shall have occurred and be continuing; and

(e) no Event of Default or Unmatured Event of Default shall have occurred and be
continuing.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, each Originator hereby represents and warrants with respect to itself
as follows:

SECTION 5.1 Existence and Power. Such Originator (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) has full power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted and (iii) is duly qualified to do
business, is in good standing as a foreign entity and has obtained all necessary
licenses and approvals in all jurisdictions in which the conduct of its business
requires such qualification, licenses or approvals, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.2 Power and Authority; Due Authorization. Such Originator (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) grant a security interest in the Receivables and the Related Rights to
the Buyer on the terms and subject to the conditions herein provided and
(ii) has duly authorized by all necessary action such grant and the execution,
delivery and performance of, and the consummation of the transactions provided
for in, this Agreement and the other Transaction Documents to which it is a
party.

 

13



--------------------------------------------------------------------------------

SECTION 5.3 No Conflict or Violation. The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which it is a party, and the fulfillment of
the terms hereof and thereof, will not (i) conflict with, result in any breach
of any of the terms or provisions of, or constitute (with or without notice or
lapse of time or both) a default under its organizational documents or any
indenture, sale agreement, credit agreement, loan agreement, security agreement,
mortgage, deed of trust, or other agreement or instrument to which such
Originator is a party or by which it or any of its properties is bound,
(ii) result in the creation or imposition of any Adverse Claim upon any of the
Collateral pursuant to the terms of any such indenture, credit agreement, loan
agreement, security agreement, mortgage, deed of trust, or other agreement or
instrument other than this Agreement and the other Transaction Documents or
(iii) conflict with or violate any Applicable Law, except to the extent that any
such conflict, breach, default, Adverse Claim or violation could not reasonably
be expected to have a Material Adverse Effect.

SECTION 5.4 Governmental Approvals. Except where the failure to obtain or make
such authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by such Originator in connection with the grant of a
security interest in the Receivables and the Related Rights to the Buyer
hereunder or the due execution, delivery and performance by such Originator of
this Agreement or any other Transaction Document to which it is a party and the
consummation by such Originator of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party have been
obtained or made and are in full force and effect.

SECTION 5.5 Valid Sale. Each sale of Receivables and the Related Rights made by
such Originator pursuant to this Agreement shall constitute a valid sale or
contribution, transfer and assignment of Receivables and Related Rights to the
Buyer, enforceable against creditors of, and purchasers from, such Originator,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) as such enforceability may
be limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

SECTION 5.6 Binding Effect of Agreement. This Agreement and each of the other
Transaction Documents to which it is a party constitute legal, valid and binding
obligations of such Originator, enforceable against such Originator in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

SECTION 5.7 Accuracy of Information. All certificates, reports, statements,
documents and other information furnished to the Buyer, the Administrative Agent
or any other Credit Party by or on behalf of such Originator pursuant to any
provision of this Agreement or any other Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Transaction Document, is, at the time the same are so
furnished, complete and correct in all material respects on the date the same
are furnished to the Buyer, the Administrative Agent or such other Credit Party,
and does not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

 

14



--------------------------------------------------------------------------------

SECTION 5.8 Actions, Suits. Except as set forth on Schedule IV, (i) there is no
action, suit, proceeding or investigation pending or, to the best knowledge of
such Originator, threatened, against such Originator or the Sub-Originator
before any Governmental Authority and (ii) such Originator is not subject to any
order, judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority that, in the case of either of the foregoing clauses
(i) and (ii), (A) asserts the invalidity of this Agreement or any other
Transaction Document, (B) seeks to prevent the grant of a security interest in
any Receivable or Related Right by such Originator to the Buyer, the ownership
or acquisition by the Buyer of any Receivables or Related Right or the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document or (C) individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Material Adverse Effect.

SECTION 5.9 No Material Adverse Effect. Since December 31, 2016, there has been
no Material Adverse Effect with respect to such Originator.

SECTION 5.10 Names and Location. Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Closing Date other than its
name set forth on the signature pages hereto. Such Originator is “located” (as
such term is defined in the applicable UCC) in the jurisdiction specified in
Schedule I and since the date occurring five calendar years prior to the Closing
Date, has not been “located” (as such term is defined in the applicable UCC) in
any other jurisdiction (except as specified in Schedule I). The office(s) where
such Originator keeps its records concerning the Receivables is at the
address(es) set forth on Schedule II.

SECTION 5.11 Margin Stock. Such Originator is not engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meanings of Regulations T, U
and X of the Board of Governors of the Federal Reserve System), and no Purchase
Price payments or proceeds under this Agreement will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

SECTION 5.12 Eligible Receivables. Each Receivable sold, transferred,
contributed or assigned hereunder is an Eligible Receivable on the date of sale,
transfer, contribution or assignment, unless otherwise specified in the first
Information Package or Interim Report that includes such Receivable.

SECTION 5.13 Credit and Collection Policy. Such Originator has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable sold by it hereunder and each related Contract.

 

15



--------------------------------------------------------------------------------

SECTION 5.14 Investment Company Act. Such Originator is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act.

SECTION 5.15 Anti-Money Laundering/International Trade Law Compliance. Such
Originator is not a Sanctioned Person. Such Originator, either in its own right
or through any third party, (i) does not have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law or Sanctions Law; (ii) neither does business
in or with, nor derives any of its income from investments in or transactions
with, any Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law or Sanctions Law; or (iii) does not engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or Sanctions Law.

SECTION 5.16 Financial Condition.

(a) The audited consolidated balance sheet of the Parent and its Subsidiaries as
of June 30, 2017, the related audited consolidated statement of operations for
the fiscal quarter then ended and the related audited consolidated statement of
equity for the fiscal quarter then ended, copies of which have been furnished to
the Administrative Agent and each Lender, present fairly in all material
respects the consolidated financial position of the Parent and its Subsidiaries
for the period ended on such date, all in accordance with GAAP consistently
applied except as noted therein.

(b) On the date hereof, and on the date of each purchase hereunder (both before
and after giving effect to such purchase), such Originator is, and will be on
such date, Solvent and no Insolvency Proceeding with respect to such Originator
is, or will be on such date, pending or to its knowledge threatened.

SECTION 5.17 Tax Status. Such Originator has (i) timely filed all tax returns
(federal, state and local) required to be filed by it and (ii) paid, or caused
to be paid, all taxes, assessments and other governmental charges, if any, other
than taxes, assessments and other governmental charges being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
provided in accordance with GAAP or could not reasonably be expected to result
in a Material Adverse Effect.

SECTION 5.18 ERISA.

(a) Each of the Parent and the ERISA Affiliates is in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to
Pension Plans and the regulations and published interpretations thereunder and
any similar applicable non-U.S. law, except for such noncompliance that would
not reasonably be expected to have a Material Adverse Effect. No Reportable
Event has occurred during the past five years other than a Reportable Event that
would not reasonably be expected to have a Material Adverse Effect. The excess
of the present value of all benefit liabilities under each Pension Plan of
Parent and the ERISA Affiliates (based on the assumptions used to determine
required minimum contributions under Section 412 of the Code with respect to
such Pension Plan), over the value of the assets of such Pension Plan,
determined as of the most recent annual valuation date applicable thereto for

 

16



--------------------------------------------------------------------------------

which a valuation has been completed, would not reasonably be expected to have a
Material Adverse Effect, and the excess of the present value of all benefit
liabilities of all underfunded Pension Plans (based on the assumptions used to
determine required minimum contributions under Section 412 of the Code with
respect to each such Pension Plan), over the value of the assets of all such
under funded Pension Plans, determined as of the most recent annual valuation
dates applicable thereto for which valuations have been completed, would not
reasonably be expected to have a Material Adverse Effect. None of the Parent or
the ERISA Affiliates has received any written notification that any
Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan is
reasonably expected to be in reorganization or to be terminated, where such
reorganization or termination has had or would reasonably be expected to have,
through increases in the contributions required to be made to such Pension Plan
or otherwise, a Material Adverse Effect.

(b) Each of the Parent and the ERISA Affiliates is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan
governed by the laws of a jurisdiction other than the United States and
(ii) with the terms of any such plan, except, in each case, for such
noncompliance that would not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.19 Bulk Sales Act. No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.

SECTION 5.20 No Fraudulent Conveyance. No sale or contribution hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.

SECTION 5.21 [Reserved].

SECTION 5.22 Good Title Perfection.

(a) Immediately preceding its sale or contribution of each Receivable hereunder,
such Originator was the owner of such Receivable sold or contributed or
purported to be sold or contributed, as the case may be, free and clear of any
Adverse Claims, and each such sale or contribution hereunder constitutes a valid
sale or contribution, transfer and assignment of all of such Originator’s right,
title and interest in, to and under the Receivables sold or contributed by it,
free and clear of any Adverse Claims.

(b) On or before the date hereof and before the generation or acquisition by
such Originator of any new Receivable to be sold, contributed or otherwise
conveyed hereunder, all financing statements and other documents, if any,
required to be recorded or filed in order to perfect and protect the Buyer’s
ownership interest in Receivables to be sold or otherwise conveyed hereunder
against all creditors of and purchasers from such Originator will have been duly
filed in each filing office necessary for such purpose, and all filing fees and
taxes, if any, payable in connection with such filings shall have been paid in
full.

 

17



--------------------------------------------------------------------------------

(c) Upon the creation or acquisition of each new Receivable sold, contributed or
otherwise conveyed or purported to be conveyed hereunder and on the Closing Date
for then existing Receivables, the Buyer shall have a valid and perfected first
priority ownership or security interest in each Receivable sold to it hereunder,
free and clear of any Adverse Claim.

SECTION 5.23 Perfection Representations

(a) This Agreement creates a valid and continuing ownership or security interest
(as defined in the applicable UCC) in the Originator’s right, title and interest
in, to and under the Receivables and Related Rights which (A) security interest
has been perfected and is enforceable against creditors of and purchasers from
such Originator and (B) will be free of all Adverse Claims.

(b) The Receivables constitute “accounts” including, without limitation,
“accounts” constituting “as-extracted collateral” or “general intangibles”
within the meaning of Section 9-102 of the UCC.

(c) Prior to their sale or contribution to Buyer pursuant to this Agreement,
such Originator owned and had good and marketable title to the Receivables and
Related Rights free and clear of any Adverse Claim of any Person.

(d) All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale and contribution of the Receivables and Related
Rights from (x) Sub-Originator to Consol pursuant to the Sub-Originator Sale
Agreement and (y) each Originator to the Buyer pursuant to this Agreement. Each
such financing statement, if filed with respect to such Receivable as an
as-extracted collateral filing, includes a complete and correct description of
the real property in all material respects related to such Receivable as
extracted collateral, as contemplated by the UCC, and names a record owner of
the real property.

(e) Other than the ownership or security interest granted to the Buyer pursuant
to this Agreement, such Originator has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Receivables or Related
Rights except as permitted by this Agreement and the other Transaction
Documents. Such Originator has not authorized the filing of and is not aware of
any financing statements filed against such Originator or the Sub-Originator
that include a description of collateral covering the Receivables and Related
Rights other than any financing statement (i) in favor of the Administrative
Agent or (ii) that has been terminated or amended to reflect the release of any
security interest in the Receivables and Related Rights. Such Originator is not
aware of any judgment lien, ERISA lien, pursuant to Section 303(k) or 4068 of
ERISA, or tax lien filings against such Originator or the Sub-Originator.

(f) Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 5.23 shall
be continuing and remain in full force and effect until the Final Payout Date.

 

18



--------------------------------------------------------------------------------

SECTION 5.24 Reliance on Separate Legal Identity. Such Originator acknowledges
that each of the Lenders and the Administrative Agent are entering into the
Transaction Documents to which they are parties in reliance upon the Buyer’s
identity as a legal entity separate from such Originator.

SECTION 5.25 Opinions. The facts regarding such Originator, the Sub-Originator,
the Receivables sold by it hereunder, the Related Security and the related
matters set forth or assumed in each of the opinions of counsel delivered in
connection with this Agreement and the Transaction Documents are true and
correct in all material respects.

SECTION 5.26 Enforceability of Contracts. Each Contract related to any
Receivable sold or contributed by such Originator hereunder is effective to
create, and has created, a legal, valid and binding obligation of the related
Obligor to pay the outstanding balance of such Receivable, enforceable against
the Obligor in accordance with its terms, without being subject to any defense,
deduction, offset or counterclaim and such Originator has fully performed its
obligations under such Contract, except to the extent that such enforcement may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally or by general equitable principles.

SECTION 5.27 Nature of Pool Receivables. All Pool Receivables: (i) were
originated by such Originator or the Sub-Originator in the ordinary course of
its business, (ii) were sold to Buyer for fair consideration and reasonably
equivalent value and (iii) represent all, or a portion of the purchase price of
merchandise, insurance or services within the meaning of Section 3(c)(5)(A) of
the Investment Company Act.

SECTION 5.28 Compliance with Applicable Laws. Each Originator is in compliance
with the requirements of all Applicable Law, except in such instance where any
failure to comply therewith, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.29 Servicing Programs. No license or approval is required for Servicer
or Buyer’s use of any software or other computer program used by such Originator
or any Sub-Servicer in the servicing of the Receivables, other than those that
have been obtained and are in full force and effect.

SECTION 5.30 [Reserved].

SECTION 5.31 Mortgages Covering As-Extracted Collateral. There are no mortgages
that are effective as financing statements covering as-extracted collateral that
constitutes Collateral and that name any Originator or the Sub-Originator (or,
if such Originator or Sub-Originator is not the “record owner” of the underlying
property, any “record owner” with respect to such as-extracted collateral, as
such term is used in the UCC) as grantor, debtor or words of similar effect
filed or recorded in any jurisdiction.

 

19



--------------------------------------------------------------------------------

SECTION 5.32 [Reserved].

SECTION 5.33 Reaffirmation of Representations and Warranties by Each Originator.
On each day that a new Receivable is created or acquired, and when sold or
contributed to the Buyer hereunder, such Originator shall be deemed to have
certified that all representations and warranties set forth in this Article V
are true and correct in all material respects (unless such representation or
warranty contains a materiality qualification and, in such case, such
representation or warranty shall be true and correct as made) with respect to
itself and such new Receivable on and as of such day (except for representations
and warranties which apply as to an earlier date (in which case such
representations and warranties shall be true and correct as of such earlier
date)).

ARTICLE VI

COVENANTS OF THE ORIGINATORS

SECTION 6.1 Covenants. From the date hereof until the Final Payout Date, each
Originator will, unless the Administrative Agent and the Buyer shall otherwise
consent in writing, perform the following covenants with respect to itself:

(a) Financial Reporting. Such Originator will maintain a system of accounting
established and administered in accordance with GAAP, and such Originator shall
furnish to the Buyer, the Administrative Agent and each Lender such information
as the Buyer, the Administrative Agent or any Lender may from time to time
reasonably request relating to such system.

(b) Notices. Such Originator will notify the Buyer, Administrative Agent, the LC
Bank and each Lender in writing of any of the following events promptly upon
(but in no event later than five (5) Business Days after) a Financial Officer or
other officer learning of the occurrence thereof, with such notice describing
the same, and if applicable, the steps being taken by the Person(s) affected
with respect thereto:

(i) Notice of Purchase and Sale Termination Event, Unmatured Purchase and Sale
Termination Event, Event of Default or Unmatured Event of Default. A statement
of a Financial Officer of such Originator setting forth details of any Purchase
and Sale Termination Event (as defined in Section 8.1), Unmatured Purchase and
Sale Termination Event (as defined in Section 8.1), Event of Default or
Unmatured Event of Default that has occurred and is continuing and the action
that such Originator proposes to take with respect thereto.

(ii) Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by such Originator under this Agreement or
any other Transaction Document to be true and correct in any material respect
when made.

(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding with respect to such Originator, the Sub-Originator, the
Buyer, the Servicer, the Performance Guarantor, or any other Originator, that
with respect to any Person other than the Buyer, could reasonably be expected to
have a Material Adverse Effect.

 

20



--------------------------------------------------------------------------------

(iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon
Receivables or Related Rights or any portion thereof, or (B) any Person other
than the Buyer, the Servicer or the Administrative Agent shall obtain any rights
or direct any action with respect to any Collection Account (or related
Lock-Box) or (C) any Obligor shall receive any change in payment instructions
with respect to Pool Receivable(s) from a Person other than the Servicer or the
Administrative Agent.

(v) Name Changes. At least thirty (30) days before any change in such
Originator’s or Sub-Originator’s name, jurisdiction of organization or any other
change requiring the amendment of UCC financing statements, a notice setting
forth such changes and the effective date thereof.

(vi) Change in Accountants or Accounting Policy. Any change in (i) the external
accountants of such Originator, the Sub-Originator, the Servicer,
Sub-Originator, any other Originator or the Parent or (ii) any material
accounting policy of such Originator or the Sub-Originator that is relevant to
the transactions contemplated by this Agreement or any other Transaction
Document (it being understood that any change to the manner in which such
Originator or the Sub-Originator accounts for the Receivables shall be deemed
“material” for such purpose).

(c) Conduct of Business; Preservation of Existence. Such Originator will (and
will cause the Sub-Originator to) carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to preserve and
keep in full force and effect its existence and, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect, its
franchises, authority to do business in each jurisdiction in which its business
is conducted, licenses, patents, trademarks, copyrights and other proprietary
rights.

(d) Compliance with Laws. Such Originator will comply with all Applicable Laws
to which it may be subject if the failure to comply therewith, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(e) Furnishing of Information and Inspection of Receivables. Such Originator
will furnish or cause to be furnished to the Buyer, the Administrative Agent and
each Lender from time to time such information with respect to its Pool
Receivables as the Buyer, the Administrative Agent or any Lender may reasonably
request. Such Originator will, at such Originator’s expense, during regular
business hours upon three (3) days’ prior written notice, (i) permit the Buyer,
the Administrative Agent and/or any Lender or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of such Originator for the purpose of examining such
books and records, and (C) discuss matters relating to its Pool Receivables,
other Collateral or such Originator’s performance hereunder or under the
Transaction Documents to which it is a party with any of the officers, directors
or employees of such Originator and its independent accountants, in each case,
having knowledge of such matters and (ii) without limiting the provisions of
clause (i) above, during regular business hours, at such

 

21



--------------------------------------------------------------------------------

Originator’s expense, upon prior written notice from the Buyer or Administrative
Agent, permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct a review of its books and records with respect
to such Pool Receivables and other Collateral; provided, that unless an Event of
Default has occurred and is continuing, the Originators collectively shall be
required to reimburse the Buyer, the Administrative Agent and the Lenders,
together, for only two (2) reviews pursuant to clause (i) above and only one
(1) such review pursuant to clause (ii) above, in each case, in any twelve-month
period.

(f) Payments on Receivables, Collection Accounts. Such Originator will, at all
times, instruct all Obligors to deliver payments on its Pool Receivables to a
Collection Account or a Lock-Box. Such Originator (or the Servicer on its
behalf) will, at all times, maintain such books and records necessary to
identify Collections received from time to time on Pool Receivables and to
segregate such Collections from other property of the Servicer and the other
Originators. If any payments on the Pool Receivables or other Collections are
received by such Originator, it shall hold such payments in trust for the
benefit of the Buyer (and the Administrative Agent and the Lenders as the
Buyer’s assignees) and promptly (but in any event within two (2) Business Days
after receipt) remit such funds into a Collection Account. The Originators will
cause each Collection Account Bank to comply with the terms of each applicable
Account Control Agreement. The Originators shall not permit funds other than
Collections on Pool Receivables and other Collateral to be deposited into any
Collection Account. If such funds are nevertheless deposited into any Collection
Account, the Originators will cause the Servicer to, within two (2) Business
Days, identify and transfer such funds out of the Collection Account to (or
pursuant to the instructions of) the Person entitled to such funds. Such
Originator will not, and will not permit any other Person, to commingle
Collections with any other funds. Such Originator shall only add (or permit the
Servicer to add) a Collection Account (or a related Lock-Box), or a Collection
Account Bank to those listed in the Receivables Financing Agreement, if the
Administrative Agent has received notice of such addition and an executed and
acknowledged copy of an Account Control Agreement (or an amendment thereto) in
form and substance reasonably acceptable to the Administrative Agent from the
applicable Collection Account Bank. Such Originator shall only terminate (or
permit the Servicer to terminate) a Collection Account Bank or close a
Collection Account (or a related Lock-Box) with the prior written consent of the
Administrative Agent.

(g) Sales, Liens, etc. Except as otherwise provided herein, such Originator will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Related Rights, or assign any right to receive income in respect
thereof.

(h) Extension or Amendment of Pool Receivables. Except as otherwise permitted by
the Receivables Financing Agreement, such Originator will not alter the
delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable in any material respect, or amend, modify or waive,
in any material respect, any term or condition of any related Contract. Such
Originator shall at its expense, timely and fully perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Pool Receivables, and
timely and fully comply with the Credit and Collection Policy with regard to
each Pool Receivable and the related Contract.

 

22



--------------------------------------------------------------------------------

(i) Fundamental Changes. Such Originator shall not make any change in such
Originator’s name, location or making any other change in such Originator’s
identity or corporate structure that could impair or otherwise render any UCC
financing statement filed in connection with this Agreement or the Receivables
Financing Agreement “seriously misleading” as such term (or similar term) is
used in the applicable UCC, in each case, unless both (i) no Purchase and Sale
Termination Event or Event of Default has occurred and is continuing and
(ii) the Buyer, the Administrative Agent and each Lender have each (A) received
30 days’ prior notice thereof, (B) received executed copies of all documents,
certificates and opinions (including, without limitation, opinions relating to
bankruptcy and UCC matters) as the Buyer or the Administrative Agent shall
reasonably request and (C) been reasonably satisfied that all other action to
perfect and protect the interests of the Buyer and the Administrative Agent, on
behalf of the Lenders, in and to the Receivables to be sold by it hereunder and
other Related Rights, as reasonably requested by the Buyer or the Administrative
Agent shall have been taken by, and at the expense of, such Originator
(including the filing of any UCC financing statements, the receipt of
certificates and other requested documents from public officials and all such
other actions required pursuant to Section 7.3).

(j) Change in Credit and Collection Policy. Such Originator will not make, or
direct the Servicer to make, any material change in the Credit and Collection
Policy except (i) with the prior written consent of the Administrative Agent and
the Majority Lenders (such consent not to be unreasonably withheld) or (ii) if
such changes are required or necessary under any Applicable Law. Promptly
following any change in the Credit and Collection Policy, such Originator will
deliver a copy of the updated Credit and Collection Policy to the Buyer,
Administrative Agent and each Lender.

(k) Records. Such Originator will maintain and implement (or cause the Servicer
to maintain and implement) administrative and operating procedures (including an
ability to recreate records evidencing Pool Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
(or cause the Servicer to keep and maintain) all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of its Pool Receivables (including records adequate to permit
the daily identification of such Pool Receivable and all Collections of and
adjustments to such existing Pool Receivable).

(l) Ownership Interest, Etc. Such Originator shall (and shall cause the Servicer
to), at its expense, take all action necessary or reasonably desirable to
establish and maintain a valid and enforceable ownership or security interest in
the Pool Receivables, the Related Rights and Collections with respect thereto,
and a first priority perfected security interest in the Collateral, in each case
free and clear of any Adverse Claim, in favor of the Buyer (and the
Administrative Agent (on behalf of the Secured Parties), as the Buyer’s
assignee), including taking such action to perfect, protect or more fully
evidence the interest of the Buyer (and the Administrative Agent (on behalf of
the Secured Parties), as the Buyer’s assignee) as the Buyer, the Administrative
Agent or any Secured Party may reasonably request. In order to evidence the
security interests of the Administrative Agent under this Agreement, such
Originator shall, from

 

23



--------------------------------------------------------------------------------

time to time take such action, or execute and deliver such instruments as may be
necessary (including, without limitation, such actions as are reasonably
requested by the Administrative Agent) to maintain and perfect, as a
first-priority interest, the Administrative Agent’s security interest in the
Receivables, Related Security and Collections. Such Originator shall, from time
to time and within the time limits established by law, prepare and present to
the Administrative Agent for the Administrative Agent’s authorization and
approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first-priority interest. The Administrative Agent’s approval of
such filings shall authorize such Originator to file such financing statements
under the UCC without the signature of such Originator, Sub-Originator, any
other Originator or the Administrative Agent where allowed by Applicable Law.
Notwithstanding anything else in the Transaction Documents to the contrary, such
Originator shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrative Agent.

(m) Further Assurances. Such Originator hereby authorizes and hereby agrees from
time to time, at its own expense, promptly to execute (if necessary) and deliver
all further instruments and documents, and to take all further actions, that may
be necessary or desirable, or that the Buyer or the Administrative Agent may
reasonably request, to perfect, protect or more fully evidence the purchases and
contributions made hereunder, or to enable the Buyer or the Administrative Agent
(on behalf of the Secured Parties) to exercise and enforce their respective
rights and remedies hereunder. Without limiting the foregoing, such Originator
hereby authorizes, and will, upon the request of the Buyer or the Administrative
Agent, at such Originator’s own expense, execute (if necessary) and file such
financing statements or continuation statements (including as-extracted
collateral filings), or amendments thereto, and such other instruments and
documents, that may be necessary or desirable, or that the Buyer or
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.

(n) Mergers, Acquisitions, Sales, etc. Such Originator shall not (i) be a party
to any merger, consolidation or other restructuring, except a merger,
consolidation or other restructuring where both (I) the Buyer, the
Administrative Agent and each Lender have each (A) received 30 days’ prior
notice thereof, (B) received executed copies of all documents, certificates and
opinions (including, without limitation, opinions relating to bankruptcy and UCC
matters) as the Buyer or the Administrative Agent shall reasonably request and
(C) been satisfied that all other action to perfect and protect the interests of
the Buyer and the Administrative Agent, on behalf of the Lenders, in and to the
Receivables to be sold by it hereunder and other Related Rights, as reasonably
requested by the Buyer or the Administrative Agent shall have been taken by, and
at the expense of, such Originator (including the filing of any UCC financing
statements, the receipt of certificates and other requested documents from
public officials and all such other actions required pursuant to Section 7.3)
and (II) at the time thereof, no Purchase and Sale Termination Event or Event of
Default has occurred and is continuing or (ii) directly or indirectly sell,
transfer, assign, convey or lease (A) whether in one or a series of
transactions, all or substantially all of its assets or (B) any Receivables or
any interest therein (other than pursuant to this Agreement).

 

24



--------------------------------------------------------------------------------

(o) Frequency of Billing. Prepare and deliver (or cause to be prepared and
delivered) invoices with respect to all Receivables in accordance with the
Credit and Collection Policies, but in any event no less frequently than as
required under the Contract related to such Receivable.

(p) Receivables Not to Be Evidenced by Promissory Notes or Chattel Paper. Such
Originator shall not take any action to cause or permit any Receivable created,
acquired or originated by it to become evidenced by any “instrument” or “chattel
paper” (as defined in the applicable UCC) without the prior written consent of
the Buyer and the Administrative Agent.

(q) Anti-Money Laundering/International Trade Law Compliance. Such Originator
will not become a Sanctioned Person. Such Originator, either in its own right or
through any third party, will not (a) have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law or Sanctions Law; (b) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or Sanctions Law or (d) use the proceeds from the sale of the Receivables to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law or Sanctions Law. Such Originator shall comply with all
Anti-Terrorism Laws and Sanctions Law in all material respects. Such Originator
shall promptly notify the Administrative Agent and each Lender in writing upon
the occurrence of a Reportable Compliance Event.

(r) Such Originator (or the Servicer on its behalf) shall have placed on the
most recent, and have taken all steps reasonably necessary to ensure that there
shall be placed on each subsequent, data processing report that it generates
which are of the type that a proposed purchaser or lender would use to evaluate
the Receivables, the following legend (or the substantive equivalent thereof):
“THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD PURSUANT TO A PURCHASE AND SALE
AGREEMENT, DATED AS OF November 30, 2017, AS AMENDED, BETWEEN EACH OF THE
ENTITIES LISTED ON SCHEDULE I THERETO, AS ORIGINATORS, CONSOL, AS SERVICER AND
CONSOL FUNDING LLC, AS BUYER; AND THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN
PLEDGED TO PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT, PURSUANT TO
A RECEIVABLES FINANCING AGREEMENT, DATED AS OF November 30, 2017, AS AMENDED,
AMONG CONSOL FUNDING LLC AS BORROWER, CONSOL, AS SERVICER, THE VARIOUS LENDERS
FROM TIME TO TIME PARTY THERETO AND PNC BANK, NATIONAL ASSOCIATION, AS
ADMINISTRATIVE AGENT”.

(s) Buyer’s Tax Status. Such Originator shall not take or cause any action to be
taken that could result in the Buyer (i) being treated other than as a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
for U.S. federal income tax purposes that is disregarded as separate from a
United States person (within the meaning of Section 7701(a)(30) of the Code) or
(ii) becoming an association taxable as a corporation or a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes.

 

25



--------------------------------------------------------------------------------

(t) [Reserved].

(u) Insurance. Such Originator will maintain in effect, at such Originator’s
expense, such casualty and liability insurance as such Originator deems
appropriate in its good faith business judgment.

(v) Mining Operations and Mineheads. Promptly, and in any event within 5
Business Days of any change, deletion or addition to the location of such
Originator’s Mined Properties or mineheads set forth on Schedule VI hereto,
(i) notify the Buyer and Administrative Agent of such change, deletion or
addition, (ii) cause the filing or recording of such financing statements and
amendments and/or release to financing statements mortgages or other
instruments, if any, necessary to preserve and maintain the perfection and
priority of each of the security interests in the Receivables and the Related
Rights, in favor of the Buyer and Administrative Agent (for the benefit of the
Secured Parties), created pursuant to this Agreement and the Receivables
Financing Agreement, as applicable, in each case in form and substance
reasonably satisfactory to the Administrative Agent and (iii) deliver to the
Buyer and Administrative Agent an updated Schedule VI hereto reflecting such
change, deletion or addition; it being understood that no Receivable, the
related location of mining operations and/or mineheads of which is not as set
forth on Schedule VI hereto as of such date of determination shall be an
Eligible Receivable until such time as each condition under this clause
(v) shall have been satisfied.

SECTION 6.2 Separateness Covenants. Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Buyer’s identity as a legal entity separate from such
Originator and its Affiliates. Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Buyer is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, such Originator shall take such actions as shall be
required in order that:

(a) such Originator shall not be involved in the day to day management of the
Buyer;

(b) such Originator shall maintain separate records and books of account from
the Buyer and otherwise will observe corporate formalities and have a separate
area from the Buyer for its business (which may be located at the same address
as the Buyer, and, to the extent that it and the Buyer have offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
between them, and each shall bear its fair share of such expenses);

(c) the financial statements and books and records of such Originator shall be
prepared after the date of creation of the Buyer to reflect and shall reflect
the separate existence of the Buyer; provided, that the Buyer’s assets and
liabilities may be included in a consolidated financial statement issued by an
Affiliate of the Buyer; provided, however, that any such consolidated financial
statement or the notes thereto shall make clear that the Buyer’s assets are not
available to satisfy the obligations of such Affiliate;

 

26



--------------------------------------------------------------------------------

(d) except as permitted by the Receivables Financing Agreement, (i) such
Originator shall maintain its assets (including, without limitation, deposit
accounts) separately from the assets (including, without limitation, deposit
accounts) of the Buyer and (ii) such Originator’s assets, and records relating
thereto, have not been, are not, and shall not be, commingled with those of the
Buyer;

(e) such Originator shall not act as an agent for the Buyer (except in the
capacity of Servicer or a Sub-Servicer);

(f) such Originator shall not conduct any of the business of the Buyer in its
own name (except in the capacity of Servicer or a Sub-Servicer);

(g) such Originator shall not pay any liabilities of the Buyer out of its own
funds or assets;

(h) such Originator shall maintain an arm’s-length relationship with the Buyer;

(i) such Originator shall not assume or guarantee or become obligated for the
debts of the Buyer or hold out its credit as being available to satisfy the
obligations of the Buyer;

(j) such Originator shall not acquire obligations of the Buyer (other than the
Subordinated Notes);

(k) such Originator shall allocate fairly and reasonably overhead or other
expenses that are properly shared with the Buyer, including, without limitation,
shared office space;

(l) such Originator shall identify and hold itself out as a separate and
distinct entity from the Buyer;

(m) such Originator shall correct any known misunderstanding respecting its
separate identity from the Buyer;

(n) such Originator shall not enter into, or be a party to, any transaction with
the Buyer, except in the ordinary course of its business and on terms which are
intrinsically fair and not less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

(o) such Originator shall not pay the salaries of the Buyer’s employees, if any;
and

(p) such Originator will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than the sale and/or contribution and absolute assignment of the
Receivables and the Related Security by it to the Buyer or in any other respect
account for or treat the transactions contemplated hereby in any manner other
than as a sale and/or contribution and absolute assignment of the Receivables
and the Related Security by it to the Buyer (except to the extent that such
transactions are not recognized on account of consolidated financial reporting
in accordance with GAAP).

 

27



--------------------------------------------------------------------------------

ARTICLE VII

ADDITIONAL RIGHTS AND OBLIGATIONS

IN RESPECT OF RECEIVABLES

SECTION 7.1 Rights of the Buyer. Each Originator hereby authorizes the Buyer,
the Servicer or their respective designees or assignees under this Agreement or
the Receivables Financing Agreement (including, without limitation, the
Administrative Agent) to take any and all steps in such Originator’s name
necessary or desirable, in their respective determination, to collect all
amounts due under any and all Receivables sold, contributed or otherwise
conveyed or purported to be conveyed by it hereunder, including, without
limitation, endorsing the name of such Originator on checks and other
instruments representing Collections and enforcing such Receivables and the
provisions of the related Contracts that concern payment and/or enforcement of
rights to payment; provided, however, the Administrative Agent shall not take
any of the foregoing actions unless a Purchase and Sale Termination Event or an
Event of Default has occurred and is continuing.

SECTION 7.2 Responsibilities of the Originators. Anything herein to the contrary
notwithstanding:

(a) Each Originator shall perform its obligations hereunder, and the exercise by
the Buyer or its designee of its rights hereunder shall not relieve such
Originator from such obligations.

(b) None of the Buyer, the Servicer, the Lenders or the Administrative Agent
shall have any obligation or liability to any Obligor or any other third Person
with respect to any Receivables, Contracts related thereto or any other related
agreements, nor shall the Buyer, the Servicer, the Lenders or the Administrative
Agent be obligated to perform any of the obligations of such Originator
thereunder.

(c) Each Originator hereby grants to the Buyer and the Administrative Agent an
irrevocable power-of-attorney, with full power of substitution, coupled with an
interest, during the occurrence and continuation of an Event of Default to take
in the name of such Originator all steps necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind held or
transmitted by such Originator or transmitted or received by the Buyer or the
Administrative Agent (whether or not from such Originator) in connection with
any Receivable sold, contributed or otherwise conveyed or purported to be
conveyed by it hereunder or Related Right.

SECTION 7.3 Further Action Evidencing Purchases. On or prior to the Closing
Date, each Originator shall mark its master data processing records evidencing
Pool Receivables and Contracts with the following legend (or the substantive
equivalent thereof): “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD PURSUANT
TO A PURCHASE AND SALE AGREEMENT, DATED AS OF NOVEMBER 30, 2017, AS AMENDED,
BETWEEN EACH OF THE ENTITIES LISTED ON SCHEDULE I THERETO, AS

 

28



--------------------------------------------------------------------------------

ORIGINATORS, CONSOL, AS SERVICER AND CONSOL FUNDING LLC, AS BUYER; AND THE
RECEIVABLES DESCRIBED HEREIN HAVE BEEN PLEDGED TO PNC BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT, PURSUANT TO A RECEIVABLES FINANCING
AGREEMENT, DATED AS OF NOVEMBER 30, 2017, AS AMENDED, AMONG CONSOL FUNDING LLC
AS BORROWER, CONSOL, AS SERVICER, THE VARIOUS LENDERS FROM TIME TO TIME PARTY
THERETO AND PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT”.

Each Originator hereby authorizes the Buyer or its designee or assignee
(including, without limitation, the Administrative Agent) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivables and Related Rights sold or
otherwise conveyed or purported to be conveyed by it hereunder and now existing
or hereafter generated or acquired by such Originator. If any Originator fails
to perform any of its agreements or obligations under this Agreement, the Buyer
or its designee or assignee (including, without limitation, the Administrative
Agent) may (but shall not be required to) itself perform, or cause the
performance of, such agreement or obligation, and the expenses of the Buyer or
its designee or assignee (including, without limitation, the Administrative
Agent) incurred in connection therewith shall be payable by such Originator.

SECTION 7.4 Application of Collections. Any payment by an Obligor in respect of
any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by Applicable Law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrative
Agent) or the Administrative Agent, be applied as a Collection of any Receivable
or Receivables of such Obligor in accordance with the Credit and Collection
Policy.

SECTION 7.5 Performance of Obligations. Each Originator shall (i) perform all of
its obligations under the Contracts related to the Receivables generated by such
Originator to the same extent as if interests in such Receivables had not been
transferred hereunder, and the exercise by the Buyer or the Administrative Agent
of its rights hereunder shall not relieve any Originator from any such
obligations, (ii) enforce each of its rights and remedies, if any, under the
Sub-Originator Sale Agreement and (iii) pay when due any taxes, including,
without limitation, any sales taxes payable in connection with the Receivables
generated by such Originator and their creation and satisfaction.

ARTICLE VIII

PURCHASE AND SALE TERMINATION EVENTS

SECTION 8.1 Purchase and Sale Termination Events. Each of the following events
or occurrences described in this Section 8.1 shall constitute a “Purchase and
Sale Termination Event” (each event which with notice or the passage of time or
both would become a Purchase and Sale Termination Event being referred to herein
as an “Unmatured Purchase and Sale Termination Event”):

(a) the Termination Date shall have occurred;

 

29



--------------------------------------------------------------------------------

(b) any Originator shall fail to make when due any payment or deposit to be made
by it under this Agreement or any other Transaction Document to which it is a
party and such failure shall remain unremedied for three (3) Business Days;

(c) any representation or warranty made or deemed to be made by any Originator
(or any of its officers) under or in connection with this Agreement, any other
Transaction Documents to which it is a party, or any other information or report
delivered pursuant hereto or thereto shall prove to have been incorrect or
untrue in any material respect when made or deemed made or delivered and the
same shall continue unremedied for ten (10) Business Days after the earlier of
(i) a responsible officer of such Originator has knowledge of the same and
(i) the date on which written notice of the same shall have been given to such
Originator; provided, that no breach of a representation or warranty set forth
in Sections 5.5, 5.12, 5.20, 5.22, 5.23, 5.26 or 5.27 shall constitute a
Purchase and Sale Termination Event pursuant to this clause (c) if credit has
been given for a reduction of the Purchase Price, the outstanding principal
balance of the applicable Subordinated Note has been reduced or the applicable
Originator has made a cash payment to the Buyer, in any case, as required
pursuant to Section 3.4(c) with respect to such breach;

(d) any Originator shall fail to perform or observe in any material respect any
other term, covenant or agreement contained in this Agreement or any other
Transaction Document to which it is a party on its part to be performed or
observed and such failure shall continue unremedied for ten (10) Business Days
after the earlier of (i) a responsible officer of such Originator has knowledge
of such failure and (i) the date on which written notice of such failure shall
have been given to such Originator; or

(e) any Insolvency Proceeding shall be instituted against any Originator and
such proceeding shall remain undismissed or unstayed for a period of sixty
(60) consecutive days or any of the actions sought in such proceeding (including
the entry of an order for relief against, or the appointment of a receiver,
trustee, custodian or other similar official for, it or for any substantial part
of its property) shall occur.

SECTION 8.2 Remedies.

(a) Optional Termination. Upon the occurrence and during the continuation of a
Purchase and Sale Termination Event, the Buyer (and not the Servicer), with the
prior written consent of the Administrative Agent shall have the option, by
notice to the Originators (with a copy to the Administrative Agent and the
Lenders), to declare the Purchase Facility terminated.

(b) Remedies Cumulative. Upon any termination of the Purchase Facility pursuant
to Section 8.2(a), the Buyer (and the Administrative Agent as Buyer’s assignee)
shall have, in addition to all other rights and remedies under this Agreement,
all other rights and remedies provided under the UCC of each applicable
jurisdiction and other Applicable Laws, which rights shall be cumulative.

 

30



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNIFICATION

SECTION 9.1 Indemnities by the Originators. Without limiting any other rights
that the Buyer may have hereunder or under Applicable Law, each Originator
hereby agrees to indemnify the Buyer, each of its officers, directors,
employees, agents, employees and respective assigns, the Administrative Agent
and each Lender (each of the foregoing Persons being individually called a
“Purchase and Sale Indemnified Party”), forthwith on demand, from and against
any and all damages, claims, losses, judgments, liabilities, penalties and
related costs and expenses (including Attorney Costs) (all of the foregoing
being collectively called “Purchase and Sale Indemnified Amounts”) awarded
against or incurred by any of them to the extent relating to an event identified
below:

(a) any representation or warranty made or deemed made by such Originator (or
any officer of such Originator) under or in connection with this Agreement, any
other Transaction Document to which such Originator is a party or any other
information or report delivered by any such Originator pursuant hereto or
thereto, which shall have been false or incorrect when made or deemed made;

(b) the failure by such Originator to comply with any Applicable Law with
respect to any Receivable or Contract related thereto, or the nonconformity of
any Receivable or Contract included therein with any such Applicable Law;

(c) the failure of such Originator to timely and fully comply with the Credit
and Collection Policy in regard to any Receivable or to perform any of its
obligations, express or implied, with respect to any Contract;

(d) any failure of such Originator to perform its duties, covenants or other
obligations under this Agreement or any other Transaction Document to which such
Originator is a party;

(e) the lack of an enforceable ownership interest, or a first priority perfected
lien, in the Pool Receivables (and all Related Security) originated or acquired
by such Originator against all Persons (including any bankruptcy trustee or
similar Person), in either case, free and clear of any Lien;

(f) the failure to have filed, or any delay in filing, financing statements
(including, as extracted collateral filings), financing statement amendments,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any Pool
Receivable or the Related Rights;

(g) any suit or claim related to the Pool Receivables originated or acquired by
such Originator (including any products liability or environmental liability
claim arising out of or in connection with the property, products or services
that are the subject of any Pool Receivable originated by such Originator);

(h) any failure of such Originator to enforce any of its rights and remedies
under the Sub-Originator Sale Agreement;

 

31



--------------------------------------------------------------------------------

(i) the commingling of Collections of Pool Receivables at any time with other
funds;

(j) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;

(k) any investigation, litigation or proceeding (actual or threatened) related
to this Agreement or any other Transaction Document or in respect of any Pool
Receivable or any Related Rights, but excluding in each case, litigation and
proceedings related to the enforcement or collection of Receivables;

(l) any claim brought by any Person other than a Purchase and Sale Indemnified
Party arising from any activity by such Originator or any Affiliate of such
Originator in servicing, administering or collecting any Pool Receivable;

(m) the failure by such Originator to pay when due any taxes, including, without
limitation, sales, excise or personal property taxes;

(n) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Pool Receivable (including,
without limitation, a defense based on such Pool Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from or relating to collection activities with respect to such Pool
Receivable, the sale of goods or the rendering of services related to such Pool
Receivable or the furnishing or failure to furnish any such goods or services or
other similar claim or defense not arising from the financial inability of any
Obligor to pay undisputed indebtedness;

(o) any product liability claim arising out of or in connection with goods or
services that are the subject of any Receivable generated by such Originator;

(p) the failure by such Originator to pay when due any sales, excise or personal
property taxes or charges (including interest and penalties thereon or with
respect thereto), imposed on the purchase of the Pool Receivables or any Related
Rights generated by such Originator;

(q) [reserved];

(r) [reserved]; or

(s) any action taken by the Administrative Agent as attorney-in-fact for such
Originator pursuant to this Agreement or any other Transaction Document;

provided that such indemnity shall not be available to any Purchase and Sale
Indemnified Party to the extent that such losses, claims, damages, liabilities
or related expenses (x) are determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted solely from the gross
negligence or willful misconduct of a Purchase and Sale Indemnified Party,
(y) constitute recourse with respect to a Pool Receivable by reason of the
bankruptcy, insolvency, lack of creditworthiness or other financial or credit
condition or financial default, of the related Obligor or (z) Taxes (other than
Taxes that represent losses, claims, damages, etc., arising from any non-Tax
claim).

 

32



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, solely for purposes
of such Originator’s indemnification obligations in this Article IX, any
representation, warranty or covenant qualified by the occurrence or
non-occurrence of a material adverse effect or similar concepts of materiality
shall be deemed to be not so qualified.

ARTICLE X

MISCELLANEOUS

SECTION 10.1 Amendments, etc.

(a) The provisions of this Agreement may from time to time be amended, modified
or waived, if such amendment, modification or waiver is in writing and executed
by the Buyer, the Servicer and each Originator, with the prior written consent
of the Administrative Agent and the Majority Lenders.

(b) No failure or delay on the part of the Buyer, the Servicer, any Originator,
the Administrative Agent or any third-party beneficiary in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Buyer, the Servicer or any Originator in any case shall entitle it
to any notice or demand in similar or other circumstances. No waiver or approval
by the Buyer, the Administrative Agent or the Servicer under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

(c) The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.

SECTION 10.2 Notices, etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail, or by overnight mail, to the intended party at the
mailing or electronic mail address or facsimile number of such party set forth
under its name on Schedule V hereof or at such other address or facsimile number
as shall be designated by such party in a written notice to the other parties
hereto or in the case of the Administrative Agent or any Lender, at their
respective address for notices pursuant to the Receivables Financing Agreement.
All such notices and communications shall be effective (i) if delivered by
overnight mail, when received, and (ii) if transmitted by facsimile or
electronic mail, when sent, receipt confirmed by telephone or electronic means.

 

33



--------------------------------------------------------------------------------

SECTION 10.3 No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, the Buyer, the Administrative Agent and each Lender
(collectively, the “Set-off Parties”) may at any time during the continuance of
an Event of Default, setoff, appropriate and apply (without presentment, demand,
protest or other notice to Consol or any Originator which are hereby expressly
waived) any deposits and any other indebtedness owing to such Set-Off Party
(including by any branches or Affiliates of such Set-Off Party), or held by such
Set-Off Party for the account of, Consol or such Originator against amounts
owing by, Consol or such Originator hereunder; provided that such Set-Off Party
shall notify, Consol or such Originator promptly following such setoff.

SECTION 10.4 Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Buyer and each Originator and their respective
successors and permitted assigns. No Originator may assign any of its rights
hereunder or any interest herein without the prior written consent of the Buyer,
the Administrative Agent and each Lender, except as otherwise herein
specifically provided. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until terminated in accordance with the terms hereof.
The rights and remedies with respect to any breach of any representation and
warranty made by any Originator pursuant to Article V and the indemnification
and payment provisions of Article IX and Section 10.6 shall be continuing and
shall survive any termination of this Agreement.

SECTION 10.5 Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK).

SECTION 10.6 Costs, Expenses and Taxes. In addition to the obligations of the
Originators under Article IX, each Originator, severally and for itself alone,
and Consol, jointly and severally with each Originator, agrees to pay on demand:

(a) to the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto), including, without limitation, (i) the reasonable
Attorney Costs for the Buyer (and any successor and permitted assigns thereof)
and any third-party beneficiary of the Buyer’s rights hereunder with respect
thereto and with respect to advising any such Person as to their rights and
remedies against such Originator under this Agreement and the other Transaction
Documents, (ii) reasonable out-of-pocket fees and expenses (including reasonable
Attorney Costs) for the Buyer (and any successor and permitted assigns thereof)
and any third-party beneficiary of the Buyer’s rights hereunder and any of their
respective Affiliates and agents incurred in connection with the administration
and maintenance of this Agreement or the protection and enforcement of their
rights and remedies against such Originator under this Agreement or any other
Transaction Document and (iii) all reasonable out-

 

34



--------------------------------------------------------------------------------

of-pocket expenses of any regular employees and agents of the Buyer (and any
successor and permitted assigns thereof) and any third-party beneficiary of the
Buyer’s rights hereunder engaged periodically to perform audits of an
Originator’s books, records and business properties;

(b) to the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses (including reasonable Attorney Costs), of any
such Person incurred in connection with the enforcement of any of their
respective rights or remedies against such Originator under the provisions of
this Agreement and the other Transaction Documents; and

(c) all stamp, franchise and other taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement to be delivered
hereunder, and agrees to indemnify each Purchase and Sale Indemnified Party
against any liabilities with respect to or resulting from any delay in paying or
omitting to pay such taxes and fees.

SECTION 10.7 SUBMISSION TO JURISDICTION. (a) EACH ORIGINATOR AND THE BUYER
HEREBY IRREVOCABLY SUBMIT, FOR THEMSELVES AND THEIR PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OF ENFORCEMENT OF ANY
JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND AGREES NOT TO ASSERT ANY SUCH DEFENSE. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECTION 10.7 SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY
ORIGINATOR OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTIES IN THE COURTS
OF ANY JURISDICTION. EACH ORIGINATOR AND THE BUYER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 10.7.

 

35



--------------------------------------------------------------------------------

(b) EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SCHEDULE IV. NOTHING IN THIS AGREEMENT SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR THE PARTIES HERETO TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 10.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

SECTION 10.9 Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Article, Section, Schedule or Exhibit are to such Article,
Section, Schedule or Exhibit of this Agreement, as the case may be. The
Schedules and Exhibits hereto are hereby incorporated by reference into and made
a part of this Agreement.

SECTION 10.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 10.11 Acknowledgment and Agreement. By execution below, each Originator
expressly acknowledges and agrees that all of the Buyer’s rights, title, and
interests in, to, and under this Agreement (but not its obligations), shall be
assigned by the Buyer to the Administrative Agent (for the benefit of the
Lenders) pursuant to the Receivables Financing Agreement, and each Originator
consents to such assignment. Each of the parties hereto acknowledges and agrees
that the Lenders and the Administrative Agent are third-party beneficiaries of
the rights of the Buyer arising hereunder and under the other Transaction
Documents to which any Originator is a party, and notwithstanding anything to
the contrary contained herein or in any other Transaction Document, during the
occurrence and continuation of an Event of Default under the Receivables
Financing Agreement, the Administrative Agent, and not the Buyer, shall have the
sole right to exercise all such rights and related remedies.

SECTION 10.12 No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date. Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Buyer shall not, and shall not
be obligated to, pay any amount in respect of any Subordinated Note or otherwise
to such Originator pursuant to this Agreement unless the Buyer has received
funds which may, subject to Section 4.01 of the Receivables Financing Agreement,
be used to make such payment. Any amount which the Buyer does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in §101 of the Bankruptcy Code) against or corporate obligation of the
Buyer by such Originator for any such insufficiency unless and until the
provisions of the foregoing sentence are satisfied. The agreements in this
Section 10.12 shall survive any termination of this Agreement.

 

36



--------------------------------------------------------------------------------

SECTION 10.13 Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

SECTION 10.14 Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

[Signature Pages Follow]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

CONSOL FUNDING LLC,

as Buyer

By:  

/s/ Steven T. Aspinall

  Name: Steven T. Aspinall   Title: Vice President

 

S-1

Purchase and Sale Agreement



--------------------------------------------------------------------------------

CONSOL PENNSYLVANIA COAL COMPANY LLC,

as Servicer and as an Originator

By:  

/s/ James A. Brock

  Name: James A. Brock   Title: President

 

S-2

Purchase and Sale Agreement



--------------------------------------------------------------------------------

CONSOL MARINE TERMINALS LLC,

as an Originator

By:  

/s/ Steven T. Aspinall

  Name: Steven T. Aspinall   Title: Treasurer

 

S-3

Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule I

LIST AND LOCATION OF EACH ORIGINATOR

 

Originator

  

Location

CONSOL Pennsylvania Coal Company LLC    Delaware CONSOL Marine Terminals LLC   
Delaware

 

  Schedule I-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule II

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

Originator

  

Location of Books and Records

CONSOL Pennsylvania Coal Company LLC    1000 CONSOL Energy Drive, Canonsburg PA
15317 CONSOL Marine Terminals LLC    1000 CONSOL Energy Drive, Canonsburg PA
15317

 

  Schedule II-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule III

TRADE NAMES

 

Entity:

   CONSOL Pennsylvania Coal Company LLC (no prior names or trade names)

Entity:

   CONSOL Marine Terminals LLC (prior names CNX Marine Terminals LLC and CNX
Marine Terminals Inc.; no trade names)

 

  Schedule III-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule IV

ACTIONS/SUITS

None.

 

  Schedule IV-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule V

NOTICE ADDRESSES

 

Entity

  

Notice Address

CONSOL Pennsylvania Coal Company LLC    1000 CONSOL Energy Drive, Canonsburg PA
15317, Attention: Treasurer CONSOL Marine Terminals LLC    1000 CONSOL Energy
Drive, Canonsburg PA 15317, Attention: Treasurer

 

  Schedule V-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule VI

LOCATION OF MINING OPERATIONS

 

ORIGINATORS

  

MINEHEAD

  

STATE

  

COUNTY

CONSOL Pennsylvania Coal Company LLC    Pennsylvania Mine Complex   
Pennsylvania    Washington County CONSOL Pennsylvania Coal Company LLC   
Pennsylvania Mine Complex    Pennsylvania    Greene County CONSOL Pennsylvania
Coal Company LLC    Pennsylvania Mine Complex    West Virginia    Marshall
County

 

 

  Schedule VI-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit A

FORM OF PURCHASE REPORT

 

Originator:    [Name of Originator] Purchaser:    CONSOL Funding LLC Payment
Date:    ________________ ___, 20___

 

1.    Outstanding Balance of Receivables [Purchased] [Contributed to the Capital
of Purchaser] [on the Closing Date][during the preceding calendar month]: 2.   
Fair Market Value Discount:    1- Discount Factor    Where:    Discount Factor:
= ___________________ 3.    Purchase Price (1 x 2) = $ __________ 4.   
Reductions in the Purchase Price = $ __________ 5.    Net Purchase Price (3 – 4)
= $ __________

 

  Exhibit A-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit B

FORM OF SUBORDINATED NOTE

New York, New York

[        ], 20[    ]

FOR VALUE RECEIVED, the undersigned, CONSOL Funding LLC, a Delaware limited
liability company (the “Buyer”), promises to pay to
[                            ], a [                            ] (the
“Originator”), on the terms and subject to the conditions set forth herein and
in the Purchase and Sale Agreement referred to below, the aggregate unpaid
Purchase Price of all Receivables purchased by the Buyer from the Originator
pursuant to such Purchase and Sale Agreement, as such unpaid Purchase Price is
shown in the records of the Servicer.

1. Purchase and Sale Agreement. This Subordinated Note is one of the
Subordinated Notes described in, and is subject to the terms and conditions set
forth in, that certain Purchase and Sale Agreement dated as of November 30, 2017
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Purchase and Sale Agreement”), among the Buyer, CONSOL
Pennsylvania Coal Company, as Servicer, the Originator, and the other
originators from time to time party thereto. Reference is hereby made to the
Purchase and Sale Agreement for a statement of certain other rights and
obligations of the Buyer and the Originator.

2. Definitions. Capitalized terms used (but not defined) herein have the
meanings assigned thereto in the Purchase and Sale Agreement and in Article I of
the Receivables Financing Agreement (as defined in the Purchase and Sale
Agreement). In addition, as used herein, the following terms have the following
meanings:

“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.

“Final Maturity Date” means the Payment Date immediately following the date that
falls one year and one day after the Termination Date.

“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Buyer in its sole discretion.

“Senior Interest Holders” means, collectively, the Lenders, the Administrative
Agent, the Borrower Indemnified Parties, the Servicer Indemnified Parties and
the Affected Persons.

“Senior Interests” means, collectively, (i) the Aggregate Interest, (ii) the
Aggregate Capital, (iii) the fees referred to in Section 2.03 of the Receivables
Financing Agreement, (iv) all amounts payable pursuant to Sections 5.01, 5.03,
13.01 or 14.04 of

 

  Exhibit B-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

the Receivables Financing Agreement and (v) all other obligations of the Buyer
and the Servicer that are due and payable, to (a) the Lenders, the
Administrative Agent and their respective successors, permitted transferees and
assigns arising in connection with the Transaction Documents and (b) any
Borrower Indemnified Party, Servicer Indemnified Party or Affected Person
arising in connection with the Receivables Financing Agreement or any other
Transaction Document, in each case, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, together with any and all interest accruing on any such
amount after the commencement of any Bankruptcy Proceedings, notwithstanding any
provision or rule of law that might restrict the rights of any Senior Interest
Holder, as against the Buyer or anyone else, to collect such interest.

“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.

3. Interest. Subject to the Subordination Provisions set forth below, the Buyer
promises to pay interest on this Subordinated Note as follows: to (but
excluding) the date on which the entire aggregate unpaid Purchase Price is fully
paid, the aggregate unpaid Purchase Price from time to time outstanding shall
bear interest at a rate per annum equal to the Prime Rate.

4. Interest Payment Dates. Subject to the Subordination Provisions set forth
below, the Buyer shall pay accrued interest on this Subordinated Note on each
Monthly Settlement Date, and shall pay accrued interest on the amount of each
principal payment made in cash on a date other than a Monthly Settlement Date at
the time of such principal payment.

5. Basis of Computation. Interest accrued hereunder shall be computed for the
actual number of days elapsed on the basis of a 365- or 366-day year, as the
case may be.

6. Principal Payment Dates. Subject to the Subordination Provisions set forth
below, payments of the principal amount of this Subordinated Note shall be made
as follows:

(a) The principal amount of this Subordinated Note shall be reduced by an amount
equal to each payment deemed made pursuant to Section 3.3 or 3.4 of the Purchase
and Sale Agreement.

(b) The entire outstanding principal amount of this Subordinated Note shall be
paid on the Final Maturity Date.

(c) Subject to the Subordination Provisions set forth below, the principal
amount of and accrued interest on this Subordinated Note may be prepaid by, and
in the sole discretion of the Buyer, on any Business Day without premium or
penalty.

7. Payment Mechanics. All payments of principal and interest hereunder are to be
made in lawful money of the United States of America in the manner specified in
Article III of the Purchase and Sale Agreement.

 

  Exhibit B-2    Purchase and Sale Agreement



--------------------------------------------------------------------------------

8. Enforcement Expenses. In addition to and not in limitation of the foregoing,
but subject to the Subordination Provisions set forth below and to any
limitation imposed by Applicable Law, the Buyer agrees to pay all expenses,
including Attorney Costs, incurred by the Originator in seeking to collect any
amounts payable hereunder which are not paid when due.

9. Subordination Provisions. The Buyer covenants and agrees, and the Originator
and any other holder of this Subordinated Note (collectively, the Originator and
any such other holder are called the “Holder”), by its acceptance of this
Subordinated Note, likewise covenants and agrees on behalf of itself and any
Holder, that the payment of the principal amount of and interest on this
Subordinated Note is hereby expressly subordinated in right of payment to the
payment and performance of the Senior Interests to the extent and in the manner
set forth in the following clauses of this paragraph 9:

(a) No payment or other distribution of the Buyer’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Subordinated Note except to the extent such payment or
other distribution is (i) permitted under Section 8.01(r) of the Receivables
Financing Agreement or (ii) made pursuant to clause (a) or (b) of paragraph 6 of
this Subordinated Note;

(b) In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar event relating to the Buyer, whether voluntary
or involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of the Buyer or any sale of
all or substantially all of the assets of the Buyer other than as permitted by
the Purchase and Sale Agreement (such proceedings being herein collectively
called “Bankruptcy Proceedings”), the Senior Interests shall first be paid and
performed in full and in cash before the Originator shall be entitled to receive
and to retain any payment or distribution in respect of this Subordinated Note.
In order to implement the foregoing: (i) all payments and distributions of any
kind or character in respect of this Subordinated Note to which the Holder would
be entitled except for this clause (b) shall be made directly to the
Administrative Agent (for the benefit of the Senior Interest Holders); (ii) the
Holder shall promptly file a claim or claims, in the form required in any
Bankruptcy Proceedings, for the full outstanding amount of this Subordinated
Note, and shall use commercially reasonable efforts to cause said claim or
claims to be approved and all payments and other distributions in respect
thereof to be made directly to the Administrative Agent (for the benefit of the
Senior Interest Holders) until the Senior Interests shall have been paid and
performed in full and in cash; and (iii) the Holder hereby irrevocably agrees
that the Administrative Agent (acting on behalf of the Lenders), may in the name
of the Holder or otherwise, demand, sue for, collect and receive any and all
such payments or distributions, and file, prove and vote or consent in any such
Bankruptcy Proceedings with respect to any and all claims of the Holder relating
to this Subordinated Note, in each case until the Senior Interests shall have
been paid and performed in full and in cash;

 

  Exhibit B-3    Purchase and Sale Agreement



--------------------------------------------------------------------------------

(c) In the event that the Holder receives any payment or other distribution of
any kind or character from the Buyer or from any other source whatsoever, in
respect of this Subordinated Note, other than as expressly permitted by the
terms of this Subordinated Note, such payment or other distribution shall be
received in trust for the Senior Interest Holders and shall be turned over by
the Holder to the Administrative Agent (for the benefit of the Senior Interest
Holders) forthwith. The Holder will mark its books and records so as clearly to
indicate that this Subordinated Note is subordinated in accordance with the
terms hereof. All payments and distributions received by the Administrative
Agent in respect of this Subordinated Note, to the extent received in or
converted into cash, may be applied by the Administrative Agent (for the benefit
of the Senior Interest Holders) first to the payment of any and all expenses
(including Attorney Costs) paid or incurred by the Senior Interest Holders in
enforcing these Subordination Provisions, or in endeavoring to collect or
realize upon this Subordinated Note, and any balance thereof shall, solely as
between the Originator and the Senior Interest Holders, be applied by the
Administrative Agent (in the order of application set forth in Section 4.01(a)
of the Receivables Financing Agreement) toward the payment of the Senior
Interests; but as between the Buyer and its creditors, no such payments or
distributions of any kind or character shall be deemed to be payments or
distributions in respect of the Senior Interests;

(d) Notwithstanding any payments or distributions received by the Senior
Interest Holders in respect of this Subordinated Note, while any Bankruptcy
Proceedings are pending the Holder shall not be subrogated to the then existing
rights of the Senior Interest Holders in respect of the Senior Interests until
the Senior Interests have been paid and performed in full and in cash. If no
Bankruptcy Proceedings are pending, the Holder shall only be entitled to
exercise any subrogation rights that it may acquire (by reason of a payment or
distribution to the Senior Interest Holders in respect of this Subordinated
Note) to the extent that any payment arising out of the exercise of such rights
would be permitted under Section 8.01(r) of the Receivables Financing Agreement;

(e) These Subordination Provisions are intended solely for the purpose of
defining the relative rights of the Holder, on the one hand, and the Senior
Interest Holders on the other hand. Nothing contained in these Subordination
Provisions or elsewhere in this Subordinated Note is intended to or shall
impair, as between the Buyer, its creditors (other than the Senior Interest
Holders) and the Holder, the Buyer’s obligation, which is unconditional and
absolute, to pay the Holder the principal of and interest on this Subordinated
Note as and when the same shall become due and payable in accordance with the
terms hereof or to affect the relative rights of the Holder and creditors of the
Buyer (other than the Senior Interest Holders);

(f) The Holder shall not, until the Senior Interests have been paid and
performed in full and in cash, (i) cancel, waive, forgive, transfer or assign,
or commence legal proceedings to enforce or collect, or subordinate to any
obligation of the Buyer, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, or now or hereafter existing, or due or to
become due, other than the Senior Interests, this Subordinated Note or any
rights in respect hereof or (ii) convert this Subordinated Note into an equity
interest in the Buyer, unless the Holder shall, in either case, have received
the prior written consent of the Administrative Agent;

 

  Exhibit B-4    Purchase and Sale Agreement



--------------------------------------------------------------------------------

(g) The Holder shall not, without the advance written consent of the
Administrative Agent and each Lender, commence, or join with any other Person in
commencing, any Bankruptcy Proceedings with respect to the Buyer until at least
one year and one day shall have passed since the Senior Interests shall have
been paid and performed in full and in cash;

(h) If, at any time, any payment (in whole or in part) of any Senior Interest is
rescinded or must be restored or returned by a Senior Interest Holder (whether
in connection with Bankruptcy Proceedings or otherwise), these Subordination
Provisions shall continue to be effective or shall be reinstated, as the case
may be, as though such payment had not been made;

(i) Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice to the Holder, and without waiving any of its rights
under these Subordination Provisions, take any or all of the following actions:
(i) retain or obtain an interest in any property to secure any of the Senior
Interests; (ii) retain or obtain the primary or secondary obligations of any
other obligor or obligors with respect to any of the Senior Interests;
(iii) extend or renew for one or more periods (whether or not longer than the
original period), alter or exchange any of the Senior Interests, or release or
compromise any obligation of any nature with respect to any of the Senior
Interests; (iv) amend, supplement, amend and restate, or otherwise modify any
Transaction Document; and (v) release its security interest in, or surrender,
release or permit any substitution or exchange for all or any part of any rights
or property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property;

(j) The Holder hereby waives: (i) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders; (ii) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests;
and (iii) all diligence in enforcement, collection or protection of, or
realization upon, the Senior Interests, or any thereof, or any security
therefor;

(k) Each of the Senior Interest Holders may, from time to time, on the terms and
subject to the conditions set forth in the Transaction Documents to which such
Persons are party, but without notice to the Holder, assign or transfer any or
all of the Senior Interests, or any interest therein; and, notwithstanding any
such assignment or transfer or any subsequent assignment or transfer thereof,
such Senior Interests shall be and remain Senior Interests for the purposes of
these Subordination Provisions, and every immediate and successive assignee or
transferee of any of the Senior Interests or of any interest of such assignee or
transferee in the Senior Interests shall be entitled to the benefits of these
Subordination Provisions to the same extent as if such assignee or transferee
were the assignor or transferor; and

 

  Exhibit B-5    Purchase and Sale Agreement



--------------------------------------------------------------------------------

(l) These Subordination Provisions constitute a continuing offer from the Holder
to all Persons who become the holders of, or who continue to hold, Senior
Interests; and these Subordination Provisions are made for the benefit of the
Senior Interest Holders, and the Administrative Agent may proceed to enforce
such provisions on behalf of each of such Persons.

10. General. No failure or delay on the part of the Originator in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Subordinated Note shall in any event be effective unless (i) the same shall be
in writing and signed and delivered by the Buyer and the Holder and (ii) all
consents required for such actions under the Transaction Documents shall have
been received by the appropriate Persons.

11. Maximum Interest. Notwithstanding anything in this Subordinated Note to the
contrary, the Buyer shall never be required to pay unearned interest on any
amount outstanding hereunder and shall never be required to pay interest on the
principal amount outstanding hereunder at a rate in excess of the maximum
nonusurious interest rate that may be contracted for, charged or received under
applicable federal or state law (such maximum rate being herein called the
“Highest Lawful Rate”). If the effective rate of interest which would otherwise
be payable under this Subordinated Note would exceed the Highest Lawful Rate, or
if the holder of this Subordinated Note shall receive any unearned interest or
shall receive monies that are deemed to constitute interest which would increase
the effective rate of interest payable by the Buyer under this Subordinated Note
to a rate in excess of the Highest Lawful Rate, then (i) the amount of interest
which would otherwise be payable by the Buyer under this Subordinated Note shall
be reduced to the amount allowed by Applicable Law, and (ii) any unearned
interest paid by the Buyer or any interest paid by the Buyer in excess of the
Highest Lawful Rate shall be refunded to the Buyer. Without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by the Originator under this Subordinated Note that are made for the
purpose of determining whether such rate exceeds the Highest Lawful Rate
applicable to the Originator (such Highest Lawful Rate being herein called the
“Originator’s Maximum Permissible Rate”) shall be made, to the extent permitted
by usury laws applicable to the Originator (now or hereafter enacted), by
amortizing, prorating and spreading in equal parts during the actual period
during which any amount has been outstanding hereunder all interest at any time
contracted for, charged or received by the Originator in connection herewith. If
at any time and from time to time (i) the amount of interest payable to the
Originator on any date shall be computed at the Originator’s Maximum Permissible
Rate pursuant to the provisions of the foregoing sentence and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to the Originator would be less than the amount of interest payable to
the Originator computed at the Originator’s Maximum Permissible Rate, then the
amount of interest payable to the Originator in respect of such subsequent
interest computation period shall continue to be computed at the Originator’s
Maximum Permissible Rate until the total amount of interest payable to the
Originator shall equal the total amount of interest which would have been
payable to the Originator if the total amount of interest had been computed
without giving effect to the provisions of the foregoing sentence.

12. No Negotiation. This Subordinated Note is not negotiable.

 

  Exhibit B-6    Purchase and Sale Agreement



--------------------------------------------------------------------------------

13. Governing Law. THIS SUBORDINATED NOTE, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).

14. Captions. Paragraph captions used in this Subordinated Note are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Subordinated Note.

 

  Exhibit B-7    Purchase and Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer has caused this Subordinated Note to be executed
as of the date first written above.

 

CONSOL FUNDING LLC By:  

 

Name:  

 

Title:  

 

 

  Exhibit B-8    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit C

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of                     , 20         (this
“Agreement”) is executed by                    , a                         
organized under the laws of                          (the “Additional
Originator”), with its principal place of business located
at                        .

BACKGROUND:

A. CONSOL Funding LLC, a Delaware limited liability company (the “Buyer”) and
the various entities from time to time party thereto, as Originators
(collectively, the “Originators”), have entered into that certain Purchase and
Sale Agreement, dated as of November [29], 2017 (as amended, restated,
supplemented or otherwise modified through the date hereof, and as it may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Purchase and Sale Agreement”).

B. The Additional Originator desires to become an Originator pursuant to
Section 4.3 of the Purchase and Sale Agreement.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:

SECTION 1. Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Purchase and Sale Agreement or in the Receivables Financing Agreement (as
defined in the Purchase and Sale Agreement).

SECTION 2. Transaction Documents. The Additional Originator hereby agrees that
it shall be bound by all of the terms, conditions and provisions of, and shall
be deemed to be a party to (as if it were an original signatory to), the
Purchase and Sale Agreement and each of the other relevant Transaction
Documents. From and after the later of the date hereof and the date that the
Additional Originator has complied with all of the requirements of Section 4.3
of the Purchase and Sale Agreement, the Additional Originator shall be an
Originator for all purposes of the Purchase and Sale Agreement and all other
Transaction Documents. The Additional Originator hereby acknowledges that it has
received copies of the Purchase and Sale Agreement and the other Transaction
Documents.

SECTION 3. Representations and Warranties. The Additional Originator hereby
makes all of the representations and warranties set forth in Article V (to the
extent applicable) of the Purchase and Sale Agreement as of the date hereof
(unless such representations or warranties relate to an earlier date, in which
case as of such earlier date), as if such representations and warranties were
fully set forth herein. The Additional Originator hereby represents and warrants
that its “location” (as defined in the applicable UCC) is
[                            ], and the offices where the Additional Originator
keeps all of its books and records concerning the Receivables and Related
Security is as follows:

 

  Exhibit C-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

 

 

 

SECTION 4. Miscellaneous. This Agreement, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the laws
of the State of New York (including Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York, but without regard to any other
conflicts of law provisions thereof). This Agreement is executed by the
Additional Originator for the benefit of the Buyer, and its assigns, and each of
the foregoing parties may rely hereon. This Agreement shall be binding upon, and
shall inure to the benefit of, the Additional Originator and its successors and
permitted assigns.

[Signature Pages Follow]

 

  Exhibit C-2    Purchase and Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.

 

[NAME OF ADDITIONAL ORIGINATOR] By:  

 

  Name:   Title:

 

Consented to: CONSOL FUNDING LLC By:  

 

  Name:                                                                    
Title:                                                                    
Acknowledged by: PNC BANK, NATIONAL ASSOCIATION as Administrative Agent By:  

 

  Name:                                                                    
Title:                                                                    
CONSOL PENNSYLVANIA COAL COMPANY LLC By:  

 

  Name:                                                                    
Title:                                                                    

 

  Exhibit C-3    Purchase and Sale Agreement